

Exhibit 10.1

 
EXECUTION COPY

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of April 29, 2011
 
among
 
J. C. PENNEY COMPANY, INC.,
J. C. PENNEY CORPORATION, INC.,
J. C. PENNEY PURCHASING CORPORATION,
 
The Lenders Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as LC Agent
___________________________
 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS CAPITAL and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Lead Arrangers,
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
 
and
 
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Documentation Agents
 

--------------------------------------------------------------------------------

[CS&M Reference No. 6701-806]
 
 
 
 
 
TABLE OF CONTENTS
 
 

 
ARTICLE I
Definitions
 
   SECTION 1.01.   Defined Terms     1  SECTION 1.02. Classification of Loans
and Borrowings   25  SECTION 1.03.  Terms Generally   25  SECTION 1.04. 
Accounting Terms; GAAP   26  
 
ARTICLE II
The Credits
 
   SECTION 2.01. Commitments   26  SECTION 2.02.  Loans and Borrowings   27
 SECTION 2.03.  Requests for Revolving Borrowings  27  SECTION 2.04.  Swingline
Loans  28  SECTION 2.05. Letters of Credit  29  SECTION 2.06. Funding of
Borrowings  36  SECTION 2.07. Interest Elections  36  SECTION 2.08. Termination
and Reduction of Commitments  38  SECTION 2.09.  Repayment of Loans; Evidence of
Debt  38  SECTION 2.10.  Prepayment of Loans  39  SECTION 2.11.  Fees   40
 SECTION 2.12.  Interest  41  SECTION 2.13. Alternate Rate of Interest  42
 SECTION 2.14.  Increased Costs  42  SECTION 2.15.  Break Funding Payments  43
 SECTION 2.16.  Taxes  44  SECTION 2.17.  Payments Generally; Pro Rata
Treatment; Sharing of Set-offs  48  SECTION 2.18. Mitigation Obligations;
Replacement of Lenders  49  SECTION 2.19. Reserved.  52  SECTION 2.20. 
Borrowing Subsidiaries  52  SECTION 2.21.  Defaulting Lenders  53  SECTION
2.22.  Increase in Commitments  55  SECTION 2.23.  Extension of Maturity Date
 56  
 
 ARTICLE III
Representations and Warranties
 
   SECTION 3.01. Organization; Powers  58  SECTION 3.02.  Authorization;
Enforceability  58  SECTION 3.03. Governmental Approvals; No Conflicts  58

i
 
 
 
 
 
 

 SECTION 3.04. Financial Condition; No Material Adverse Change  58  SECTION
3.05. Properties  59  SECTION 3.06.  Litigation and Environmental Matters   59
 SECTION 3.07.  Compliance with Laws and Agreements   59  SECTION 3.08. 
Investment Company Status  60  SECTION 3.09. Taxes  60  SECTION 3.10. ERISA  60
 SECTION 3.11. Disclosure  60  SECTION 3.12.  Material Subsidiaries   60  
 
ARTICLE IV
Conditions
 
   SECTION 4.01.  Effective Date  61  SECTION 4.02.  Each Credit Event   62
 SECTION 4.03. Borrowing Subsidiaries   63  
 
ARTICLE V
Affirmative Covenants
 
   SECTION 5.01.  Financial Statements; Ratings Change and Other Information  64
 SECTION 5.02. Notices of Material Events  66  SECTION 5.03. Information
Regarding Collateral   66  SECTION 5.04.  Existence; Conduct of Business  67
 SECTION 5.05. Payment of Obligations  67  SECTION 5.06. Maintenance of
Properties  67  SECTION 5.07.  Insurance  67  SECTION 5.08.   Books and Records;
Inspection Rights; Inventory Audits   67  SECTION 5.09. Compliance with Laws 
 68  SECTION 5.10. Use of Proceeds and Letters of Credit   68  SECTION 5.11.
Additional Guarantee Parties   69  SECTION 5.12. Further Assurances  69  SECTION
5.13.  Maintenance of Ratings   69  
 
ARTICLE VI
Negative Covenants
 
   SECTION 6.01.  Indebtedness   69  SECTION 6.02. Liens   71  SECTION 6.03. 
Fundamental Changes   73  SECTION 6.04.  Investments, Loans, Advances,
Guarantees and Acquisitions  73  SECTION 6.05. Asset Sales   75  SECTION 6.06. 
Sale and Leaseback Transactions   76  SECTION 6.07. Restricted Payments   76

ii
 
 
 
 
 

 SECTION 6.08.  Restrictive Agreements  78  SECTION 6.09.  Leverage Ratio  79
 SECTION 6.10.  Fixed Charge Coverage Ratio  79  SECTION 6.11.   Asset Coverage
Ratio   79  SECTION 6.12.  Restriction on Non-Material Subsidiaries   79  
 
 ARTICLE VII
 Events of Default
 
   SECTION 7.01. Events of Default   79  SECTION 7.02.  Exclusion of Immaterial
Subsidiaries   82  
 
 ARTICLE VIII
The Administrative Agent
 
         
 ARTICLE IX
Miscellaneous
 
   SECTION 9.01. Notices  84  SECTION 9.02.  Waivers; Amendments  85  SECTION
9.03.  Expenses; Indemnity; Damage Waiver  88  SECTION 9.04. Successors and
Assigns   89  SECTION 9.05.  Survival   92  SECTION 9.06.   Counterparts;
Integration; Effectiveness   93  SECTION 9.07. Severability  93  SECTION 9.08.
Right of Setoff   93  SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process   94  SECTION 9.10. WAIVER OF JURY TRIAL   95  SECTION 9.11.
Headings  95  SECTION 9.12.  Confidentiality  95  SECTION 9.13.  Interest Rate
Limitation   96  SECTION 9.14. USA Patriot Act   96  SECTION 9.15.  Existing
Credit Agreement  96  SECTION 9.16. No Fiduciary Duty  97      

 

 SCHEDULES:    Schedule 2.01 -- Commitments    Schedule 2.05 -- Issuing Banks  
 Schedule 3.06 -- Disclosed Matters    Schedule 3.12 -- Material Subsidiaries  
 Schedule 6.01 -- Existing Indebtedness          

 
iii

 
 
 
 
 
 

 Schedule 6.02 -- Existing Liens      Schedule 6.04 -- Existing Investments    
 Schedule 6.08 -- Existing Restrictions            EXHIBITS:          
Exhibit A  --
Form of Assignment and Assumption
  Exhibit B  -- [Reserved]   Exhibit C  -- Form of Guarantee and Collateral
Agreement  
Exhibit D  --
Form of U.S. Tax Compliance Certificate
  Exhibit E  -- Form of Borrowing Request  
Exhibit F  --
Form of Interest Election Request  
Exhibit G  --
Form of Promissory Note        

 
iv
 
 

 
 
 
 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 29, 2011 (the
“Agreement”), among J. C. PENNEY COMPANY, INC., J. C. PENNEY CORPORATION, INC.,
J. C. PENNEY PURCHASING CORPORATION, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as LC Agent.
 
The parties hereto are entering into this Agreement in order to amend and
restate the Existing Credit Agreement (as defined herein).  Upon satisfaction of
the conditions set forth herein, the Existing Credit Agreement shall be amended
and restated in the form of this Agreement, with the effect provided in Section
9.15 hereof.


The parties hereto agree as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account Parties” means the Parent Borrower and Purchasing.
 
“Additional Costs” has the meaning assigned to such term in Section 2.14(c).
 
“Additional Grantor” means any Subsidiary of the Parent Borrower that is
designated by the Parent Borrower, with the prior written consent of the
Administrative Agent, to become a party to the Collateral Agreement for the
purpose of granting a security interest in such Subsidiary’s inventory; provided
that the Parent Borrower shall cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary immediately upon such Subsidiary
becoming an Additional Grantor.
 
“Additional Inventory” means, with respect to any Additional Grantor, any
inventory owned by such Additional Grantor that the Parent Borrower and the
Administrative Agent agree, in writing, shall be deemed to be “Collateral” under
the Collateral Agreement.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
 
 
 
2
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, for purposes of calculating the Alternate Base Rate, the Adjusted LIBO
Rate for any day shall be based on the Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
 
“Applicable Lending Office” means, for each Issuing Bank or Lender, the office
or branch of such Issuing Bank or Lender (or an affiliate of such Issuing Bank
or Lender) designated in an Administrative Questionnaire delivered by such
Issuing Bank or Lender to the Administrative Agent or such other office or
branch of such Issuing Bank or Lender as such Issuing Bank or Lender may, from
time to time, in accordance with the terms of this Agreement, specify to the
Administrative Agent, the Borrowers and the Account Parties as the office or
branch by which its Letters of Credit, Loans or Commitments, as applicable, are
to be made and maintained.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the participation fees in respect of Stand-by
Letters of Credit or the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread”, “Stand-by Letter of Credit Fee Rate” or “Commitment Fee
Rate”, as the case may be, based upon the Credit Rating of Holdings assigned by
Moody’s and S&P, respectively, applicable on such date:
 
Credit Ratings
Moody’s/S&P:
ABR
Spread
Eurodollar Spread
Stand-by Letter of Credit
Fee Rate
Commitment Fee Rate
Category 1
≥Baa2/BBB
0.50%
1.50%
1.50%
0.250%
Category 2
Baa3/BBB-
0.75%
1.75%
1.75%
0.300%



 
 
 
3
 
Credit Ratings
Moody’s/S&P:
ABR
Spread
Eurodollar Spread
Stand-by Letter of Credit
Fee Rate
Commitment Fee Rate
Category 3
Ba1/BB+
1.00%
2.00%
2.00%
0.325%
Category 4
Ba2/BB
1.50%
2.50%
2.50%
0.400%
Category 5
≤Ba3/BB-
2.00%
3.00%
3.00%
0.500%

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition) the Applicable Rate shall be determined on
the basis of the rating agency that does then have a Credit Rating in effect;
(b) if the Credit Ratings established or deemed to be established by Moody’s and
S&P shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two Credit Ratings unless one of the two Categories is two
or more Categories lower than the other, in which case the Applicable Rate shall
be determined by reference to the Category next below that of the higher of the
two Credit Ratings; (c) if neither Moody’s nor S&P has in effect a Credit Rating
(other than by reason of the circumstances referred to in the last sentence of
this definition) the Credit Ratings shall be deemed to be those set forth in
Category 5; (d) the Applicable Rate shall be deemed to be the Applicable Rate
set forth in Category 5 at any time that an Event of Default has occurred and is
continuing and (e) if the Credit Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by Holdings
or the Parent Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise.  Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating obligors, the Parent Borrower
and the Required Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of Credit Ratings
from such rating agency and, pending the effectiveness of any such amendment,
the Applicable Rate shall be determined by reference to the Credit Rating most
recently in effect prior to such change or cessation.
 
“Asset Coverage Certificate” means a certificate setting forth the calculation
of the Asset Coverage Ratio and signed on behalf of the Parent Borrower by a
Financial Officer.
 
“Asset Coverage Ratio” means, on any date, the ratio of (a) the book value of
all Eligible Inventory as of the last day of the fiscal month ended on or most
recently prior to such date, determined in accordance with GAAP as applied on a
consistent basis (including the deduction of any marked-down inventory reserves
in accordance with GAAP), to (b) the sum of (i) the total amount that Holdings
and the Subsidiaries would be required to pay (taking into account any netting
agreements) if all Swap Agreements to which they are parties were terminated as
of the last day of the fiscal month ended on or most recently prior to such date
(but only to the extent that such payment obligations constitute Obligations)
plus (ii) total Revolving Credit Exposures as of such date.
 
 
 
 
4
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning set forth in Section 2.22(a).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Parent Borrower and, if eligible to be a Borrower at the
time in accordance with Section 2.20, each Borrowing Subsidiary.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Borrowing Subsidiary” means any Subsidiary with respect to which a Subsidiary
Borrower Election shall have been executed and delivered as provided in Section
2.20 and with respect to which a Subsidiary Borrower Termination has not been
executed and delivered as provided in Section 2.20.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings or a
wholly owned Subsidiary of Holdings of any Equity Interest in the Parent
Borrower; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than any retirement or savings
plan for employees of Holdings and its Subsidiaries, of Equity Interests
representing more than 42.5%
 
 
 
 
5
 
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in Holdings, other
than pursuant to a Permitted Holding Company Reorganization; or (c) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of Holdings by Persons who were neither (i) nominated by the board of directors
of Holdings, or a committee thereof, nor (ii) appointed by directors so
nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Charges” has the meaning assigned to such term in Section 9.13.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all “Collateral”, as defined in the Collateral
Agreement.
 
“Collateral Agreement” means the Amended and Restated Guarantee and Collateral
Agreement among the Guarantee Parties, the Additional Grantors and the
Administrative Agent, substantially in the form of Exhibit C.
 
“Collateral and Guarantee Requirement” means the requirement that:
 
(a)  the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement, in
substantially the form specified therein, duly executed and delivered on behalf
of such Loan Party (except that no Person shall be required to grant a Lien on
any of its assets during a Release Period);
 
(b)  at any time other than during a Release Period, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create the Liens intended to be created by the Collateral
Agreement and perfect such
 
 
 
 
6
 
Liens to the extent required by, and with the priority required by, the
Collateral Agreement, shall have been filed, registered or recorded or delivered
to the  Administrative Agent for filing, registration or recording; and
 
(c)  each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of the
Collateral Agreement, the performance of its obligations thereunder and the
granting by it of the Liens thereunder (except that, during a Release Period, no
Loan Party shall be required to grant a Lien on any of its assets or to obtain
any consents or approvals or perform any obligations in connection with the
granting of a Lien).
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 or pursuant to a Commitment Increase.  The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $1,250,000,000.
 
“Commitment Increase” has the meaning set forth in Section 2.22(b).
 
“Commitment Letter” means the Commitment Letter dated as of March 30, 2011 among
the Commitment Parties and the Parent Borrower.
 
“Commitment Parties” means the Joint Bookrunners, Lead Arrangers, Syndication
Agent and Joint Documentation Agents (each as identified on the cover page of
this Agreement).
 
“Consenting Lender” has the meaning set forth in Section 2.23(b).
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (disregarding any non-cash charges or credits related to any Plan, any
non-qualified supplemental pension plan maintained, sponsored or contributed to
by Holdings or any ERISA Affiliate, or any Multiemployer Plan) plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) consolidated interest expense for such period plus (ii)
consolidated financing costs associated with securitization programs for such
period plus (iii) consolidated income tax expense for such period plus (iv) all
amounts attributable to depreciation and amortization  for such period plus (v)
any extraordinary or other non-recurring non-cash charges (it being understood
that the write-down or write-off of any inventory or accounts receivable shall
not be construed to be a non-recurring non-cash charge) for such period,
provided that in the event Holdings or any Subsidiary makes any cash payment in
respect of any such non-cash charge, such cash payment shall be deducted from
Consolidated EBITDA in the period in which such payment is made, and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, any extraordinary or other
 
 
 
 
7
 
non-recurring gains for such period, all determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the excess of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of Holdings and the Subsidiaries for such period, including any
interest that is capitalized rather than expensed for such period minus (b)
interest income of Holdings and the Subsidiaries for such period, all determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than Holdings) in which any other Person (other
than Holdings or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or any
of the Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.
 
“Consolidated Rent Expense” means, for any period, the rental expense in respect
of stores and other real property (other than Capital Lease Obligations)
deducted in determining Consolidated Net Income for such period.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Rating” means, in the case of Moody’s, the “Corporate Family Rating” (or
its equivalent) assigned by Moody’s to Holdings and, in the case of S&P, the
“Issuer Credit Rating” assigned by S&P to Holdings.
 
“Declining Lender” has the meaning set forth in Section 2.23(b).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Parent Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) notified any Borrower, any Account Party, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to that effect (unless such writing or
public statement
 
 
 
 
8
 
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Parent Borrower, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Disqualified Equity Interest” means any Equity Interest in Holdings that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable, either mandatorily or at the option of the holder thereof),
or upon the happening of any event or condition:
 
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in Holdings that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise, prior to the Specified Date;
 
(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in
Holdings that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such Equity Interests), prior to the Specified Date; or
 
(c) is redeemable (other than solely for Equity Interests in Holdings that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by Holdings or
any of its Affiliates, in whole or in part, at the option of the holder thereof,
prior to the Specified Date;
 
 
 
 
9
 
provided that clauses (a) and  (c) hereto shall not apply to any requirement of
mandatory redemption or repurchase that is contingent upon an asset disposition
or the incurrence of Indebtedness if such mandatory redemption or repurchase can
be avoided through repayment or prepayment of Loans or through investments by
Holdings in assets to be used in their businesses or if such payment is
contingent upon prior payment in full of the Obligations, and provided, further,
that Equity Interests issued to any employee benefit plan, or by any such plan
to any employees of Holdings or any of its Subsidiaries, shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible In-Transit Inventory” means all import inventory of the Loan Parties
that is in transit from a location outside of the United States of America for
which title remains with a Loan Party and which is fully insured; provided that
the aggregate book value of all Eligible In-Transit Inventory shall not exceed
5% of the aggregate book value of all Eligible Inventory.
 
“Eligible Inventory” means (a) all inventory of the Loan Parties located in the
United States of America and all Eligible In-Transit Inventory, other than
consignment inventory (including inventory subject to “sale or return”
arrangements), and (b) all Additional Inventory located in the United States of
America, other than consignment inventory (including inventory subject to “sale
or return” arrangements); provided that, unless and until the Liens granted
under the Collateral Agreement are released as provided in Section 6.15(d) of
the Collateral Agreement, any such inventory, Eligible In-Transit Inventory or
Additional Inventory shall constitute “Eligible Inventory” only if such
inventory is subject to a perfected first-priority Lien securing the Obligations
pursuant to the terms of the Collateral Agreement.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
 
 
 
10
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the final rules and regulations promulgated thereunder,
as from time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by Holdings or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans (other than a termination initiated by Holdings or an ERISA Affiliate) or
to appoint a trustee to administer any Plan; (g) the incurrence by Holdings or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (h) the receipt by
Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to which Holdings or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 406 of ERISA) or
could otherwise be liable; or (j) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of Holdings or any
ERISA Affiliate.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
 
 
 
11
 
“Excluded Subsidiary” means, at any date, any Realty Company that is not a
Material Subsidiary as of such date.  For purposes of determining whether a
Realty Company is a Material Subsidiary, the computations required by the
definition of the term “Material Subsidiary” shall be made including the
accounts of all Excluded Subsidiaries.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document: (a) any Other Connection Taxes, (b) with respect to any payment
made by or on account of any obligation of any Loan Party to a Lender, any U.S.
federal withholding Tax imposed by any law in effect on the date such Lender
(other than an assignee under Section 2.18(b)) becomes a party to this Agreement
(or designates a new lending office), or attributable to such Lender’s failure
to comply with Section 2.16(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Tax under Section 2.16(a) or (c) any Taxes imposed
under, or as a result of a failure to comply with, FATCA (or any version of
FATCA that is substantially comparable and not materially more onerous to comply
with).
 
“Existing Credit Agreement” means the Credit Agreement dated as of April 8,
2009, as amended through the date hereof, among Holdings, the Account Parties,
the financial institutions named therein as lenders, JPMorgan Chase Bank, N.A.,
as administrative agent, and Wachovia Bank, National Association, as LC agent.
 
“Existing Indentures” means (a) the Indenture dated as of October 1, 1982, as
amended, between the Parent Borrower and U.S. Bank National Association
(successor to Bank of America National Trust and Savings Association), as
trustee and (b) the Indenture dated as of April 1, 1994, as amended, between the
Parent Borrower and U.S. Bank National Association (successor to Bank of America
National Trust and Savings Association), as trustee.
 
“Existing Letter of Credit” means any letter of credit that is outstanding under
the Existing Credit Agreement on the Effective Date.
 
“Existing Maturity Date” has the meaning set forth in Section 2.23(c).
 
“Extended Letter of Credit” has the meaning assigned to such term in Section
2.05(k).
 
“Extension Date” has the meaning set forth in Section 2.23(b).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any federal regulation promulgated or Revenue Ruling, Revenue
Procedure, Notice, or other official interpretation issued by the IRS
thereunder.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if
 
 
 
 
12
 
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-chief accountant, treasurer, assistant treasurer or
controller of Holdings or the Parent Borrower.
 
“Fitch” means Fitch, Inc.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA plus Consolidated Rent Expense to (b) Consolidated Interest
Expense plus Consolidated Rent Expense, in each case for such period.
 
“Foreign Lender” means any Lender or Issuing Bank with respect to any Borrower,
that (a) is not a “United States person” as defined by Section 7701(a)(30) of
the Code (a “U.S. Person”), or (b) is a partnership or other entity treated as a
partnership for U.S. federal income tax purposes which is a U.S. Person, but
only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
U.S. federal income tax purposes) are not U.S. Persons.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
 
“Funded Indebtedness” of any Person means, at any date for the determination
thereof, without duplication, the sum of (a) the outstanding aggregate principal
amount of all Indebtedness of such Person for borrowed money or of a type
described in clause (c) or (d) of the definition of the term “Indebtedness” and
(b) the outstanding aggregate principal amount of all Indebtedness of others of
the type described in the preceding clause (a) for the payment of which such
Person is responsible or liable pursuant to a Guarantee or otherwise; provided
that Funded Indebtedness shall not include (i) any obligations under leases or
any guarantees of obligations of others under leases, (ii) any obligations of
such Person in respect of letters of credit, (iii) except as provided in clause
(b) above, any contingent obligations of such Person or (iv) any Indebtedness of
Holdings to any Subsidiary or of any Subsidiary to Holdings or any other
Subsidiary.  It is understood that for the purposes of this definition the term
“principal” when used at any date with respect to any Indebtedness issued at a
discount shall mean the amount of principal of such Indebtedness that could be
declared due and payable on that date upon the occurrence of one or more events
permitting the acceleration of such Indebtedness pursuant to the terms of such
Indebtedness.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising
 
 
 
 
13
 
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee at any time shall be deemed to be (i) an amount equal to the stated or
determinable amount at such time of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or (ii) if the amount of
such primary obligation is not stated or determinable at such time, the amount
of the Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof; provided that, if the terms of such Guarantee
limit the amount for which such guarantor may be liable thereunder to a maximum
stated or determinable amount, the amount of such Guarantee shall not in any
event exceed such maximum stated or determinable amount.
 
“Guarantee Parties” means Holdings, the Parent Borrower, Purchasing, the
Material Subsidiaries and each Non-Material Subsidiary that is required to
satisfy the Collateral and Guarantee Requirement in order for Holdings and the
Parent Borrower to remain in compliance with the provisions of Section 6.12.
 
“Hazardous Materials”  means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates or by-products,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated pursuant to any Environmental Law.
 
“Holdings” means J. C. Penney Company, Inc., a Delaware corporation.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) any earn-out
obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected on a consolidated
balance sheet of Holdings prepared in accordance with GAAP and (iii) accruals
for payroll and other liabilities accrued in
 
 
 
 
14
 
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed
(provided that with respect to Indebtedness that is nonrecourse to the credit of
that Person, such Indebtedness shall be taken into account only to the extent of
the lesser of (x) the fair market value of the asset(s) subject to such Lien and
(y) the amount of Indebtedness secured), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Off-Balance Sheet Liabilities.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) Other Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum dated
March 2011 relating to the Parent Borrower and the Transactions.
 
“Initial Loans” has the meaning set forth in Section 2.22(b).
 
“Intercreditor Agreement” means an intercreditor agreement among the Loan
Parties, the Administrative Agent and the trustee, agent or other representative
for holders of any Indebtedness secured by second-priority Liens contemplated by
clause (m) of Section 6.02, which intercreditor agreement shall be consistent
with the then existing market practice and reasonably acceptable to the Required
Lenders (it being understood that (i) any such intercreditor agreement shall be
considered approved by a Lender if made available to such Lender by the
Administrative Agent (through Intralinks or similar facility) and such Lender is
informed that such intercreditor agreement shall be considered approved by it if
there is no objection within three Business Days, and no such objection is made
and (ii) such intercreditor agreement shall be deemed accepted if approved or
deemed approved by the Required Lenders).
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
 
 
 
15
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
applicable Borrower may elect; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means any Lender or Affiliate of a Lender that agrees (as
provided in Section 2.05(i)) to issue Letters of Credit, in its capacity as an
issuer of Letters of Credit, and its respective successors and assigns in such
capacity as provided in Section 2.05(i).  The initial Issuing Banks are
identified in Schedule 2.05.  Subject to the consent of the Parent Borrower,
which consent shall not be unreasonably withheld, any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more of its Affiliates, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“LC Agent” means Wells Fargo Bank, National Association.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Account Parties at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.22 or 2.23, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
 
“Letter of Credit” means any letter of credit issued pursuant to this
Agreement.  Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit as of the Effective Date.  Each Letter of Credit shall be
either a Trade Letter of Credit or a Stand-by Letter of Credit.
 
 
 
 
16
 
“Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness of
Holdings and its Subsidiaries (on a consolidated basis) as of such date to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such date.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan” means a loan made by a Lender to a Borrower pursuant to this Agreement.
 
“Loan Documents” means this Agreement, the Collateral Agreement and, solely for
purposes of Section 9.02, the Intercreditor Agreement.
 
“Loan Parties” means Holdings, the Parent Borrower, the Borrowing Subsidiaries,
Purchasing, the Additional Grantors and each Material Subsidiary that is a
Guarantee Party.
 
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Loan Parties to perform
their payment obligations under the Loan Documents or (c) a material impairment
of the rights of or benefits available to the Lenders or the Administrative
Agent under any Loan Document (except the Collateral Agreement during a Release
Period) (other than any such impairment of rights or benefits that is primarily
attributable to (i) action taken by one or more Lenders or the Administrative
Agent (excluding any action against one or more Lenders or the Administrative
Agent taken by Holdings, the Parent Borrower, any Borrowing Subsidiary, any
Account Party, their subsidiaries or their affiliates) or (ii) circumstances
that are unrelated to Holdings, the Parent Borrower, any Borrowing Subsidiary,
any Account Party, their Subsidiaries or their Affiliates).
 
 
 
 
17
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings then having Net Tangible Assets representing more than 3% of the total
Net Tangible Assets of Holdings and its Subsidiaries.
 
“Maturity Date” means April 29, 2016, subject to extension pursuant to Section
2.23; provided that if such date is not a Business Day, then the Maturity Date
shall be the next succeeding Business Day.
 
“Maturity Date Extension Request” has the meaning set forth in Section 2.23(a).
 
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
 
“Merger” has the meaning assigned to such term in the definition of the term
“Permitted Holding Company Reorganization”.
 
“Merger Subsidiary” has the meaning assigned to such term in the definition of
the term “Permitted Holding Company Reorganization”.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA maintained, sponsored or contributed to by Holdings, the Parent
Borrower, Purchasing or any ERISA Affiliate.
 
“Net Tangible Assets” means the aggregate amount at which the assets of Holdings
and its Subsidiaries are reflected, in accordance with GAAP as in effect on the
date hereof, on the asset side of the consolidated balance sheet, as at the
close of a monthly accounting period (selected by the Parent Borrower) ending
within the 65 days next preceding the date of determination, of Holdings and its
Subsidiaries (after deducting all valuation and qualifying reserves relating to
such assets), except any of the following described items that may be included
among such assets:
 
(a)  trademarks, patents, goodwill and similar intangibles;
 
(b)  investments in and advances to Subsidiaries; and
 
(c)  capital lease property rights,
 
after deducting from such amount current liabilities (other than deferred Tax
effects) as reflected, in accordance with GAAP as in effect on the date hereof,
on such balance sheet.
 
 
 
 
18
 
“New Holdco” has the meaning assigned to such term in the definition of the term
“Permitted Holding Company Reorganization”.
 
“Non-Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that is not a Material Subsidiary.
 
“Obligations” has the meaning assigned to such term in the Collateral Agreement.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced any Loan
Documents).
 
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any excise, property, intangible, recording, filing or similar Taxes
that arise from the execution, delivery, performance enforcement of,
registration of, receipt or perfection of a security interest under, any payment
made under, or otherwise with respect to, any Loan Document.
 
“Parent Borrower” means J. C. Penney Corporation, Inc., a Delaware corporation.
 
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
 
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).
 
“Participation Amount” has the meaning assigned to such term in Section 2.05(e).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Perfection Certificate” means a certificate in the form of Exhibit C to the
Collateral Agreement or any other form approved by the Administrative Agent.
 
 
 
 
19
 
“Permitted Encumbrances” means:
 
(a)  Liens imposed by law for Taxes, assessments or governmental charges or
levies that, in each case, are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
 
(b)  carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;
 
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d)  pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
 
(f)  easements, restrictions (including zoning restrictions), rights-of-way and
other similar encumbrances on and title defects affecting real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Holdings
and its Subsidiaries, taken as a whole;
 
(g)  the special property interest of a consignor in respect of goods subject to
consignment;
 
(h)           Liens (i) in favor of banks, other financial institutions,
securities or commodities intermediaries or brokerage arising as a matter of law
encumbering deposits of cash, securities, commodities and other funds maintained
with such Persons (including rights of set off) and that are within the general
parameters customary in such Person’s industry,(ii) deemed to exist in
connection with investments in repurchase agreements described in clause (d) of
the definition of “Permitted Investments”, (iii) attaching to commodity trading
accounts or other brokerage accounts in the ordinary course of business securing
obligations owed to the institutions with which such accounts are maintained,
(iv) that are contractual rights of setoff (x) relating to the establishment of
depository relations with banks or other deposit-taking financial institutions
in the ordinary course of business and not given in connection with the issuance
of Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings
or any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business and (v) that are rights
of set-off against credit balances of Holdings or any of its Subsidiaries with
credit card issuers or credit card processors or amounts owing by such credit
card issuers or credit card processors to Holdings or any of its Subsidiaries in
the ordinary course of business, but not rights of set-off against any
 
 
 
 
20
 
other property or assets of Holdings or any of its Subsidiaries pursuant to
agreements with credit card issuers or credit card processors to secure the
obligations of Holdings or any of its Subsidiaries to credit card issuers or
credit card processors as a result of fees and chargebacks;
 
(i)           Liens of a collecting bank under Section 4-210 of the Uniform
Commercial Code in effect in the relevant jurisdiction (or Section 4-208 in the
case of the New York Uniform Commercial Code) on items in the course of
collection;
 
(j)           Liens of sellers of goods to Holdings or a Subsidiary arising as a
matter of law under Article 2 of the Uniform Commercial Code in effect in the
relevant jurisdiction or similar provisions of applicable law, in each case in
the ordinary course of business;
 
(k)           licenses of patents, trademarks and other intellectual property
rights of Holdings or any of its Subsidiaries, in each case in the ordinary
course of business and not materially interfering with the conduct of business
by Holdings and its Subsidiaries, taken as a whole;
 
(l)           Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it; and
 
(m)           Liens incurred in the ordinary course of business in connection
with the shipping of goods on the related goods and proceeds thereof in favor of
the shipper of such goods;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Holding Company Reorganization” means a transaction pursuant to which
(a) a new subsidiary (“New Holdco”) is organized as a direct or indirect wholly
owned Subsidiary of Holdings, (b) New Holdco organizes a new subsidiary (the
“Merger Subsidiary”), which subsidiary is a wholly owned Subsidiary of New
Holdco and (c) the Merger Subsidiary merges with and into Holdings (the
“Merger”), pursuant to which (i) each outstanding share of capital stock of any
class in Holdings is converted into one share of capital stock of the same class
of New Holdco so that each Person that beneficially owned, directly or
indirectly, capital stock of Holdings immediately prior to the consummation of
the Merger continues to beneficially own, directly or indirectly, the same
percentage of capital stock of the same class in New Holdco following the
consummation of the Merger, (ii) each share of capital stock of New Holdco owned
by the Parent Borrower immediately prior to the consummation of the Merger is
cancelled and ceases to exist immediately following the consummation of the
Merger,  (iii) Holdings becomes a direct wholly owned subsidiary of New Holdco
and (iv) no other Person receives any consideration; provided that no such
transaction shall constitute a “Permitted Holding Company Reorganization”
unless, at or prior to the consummation of the Merger, (A) New Holdco shall
become a Guarantee Party and shall take all actions necessary to satisfy the
Collateral and Guarantee Requirement as a Guarantee Party and (B) New Holdco,
Holdings, the Parent Borrower and the Administrative Agent shall enter into an
amendment to this
 
 
 
 
21
 
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, providing for (1) the addition of New Holdco as a party to this Agreement
as a Loan Party subject to the same obligations and provisions as are applicable
to Holdings hereunder, (2) the substitution of New Holdco for Holdings in the
definition of the term “Change in Control” and in all contexts applicable to
consolidated financial calculations and reporting requirements (including in the
definition of the term “Leverage Ratio”) and (3) the addition of a new paragraph
in Section 6.03 to the effect that New Holdco shall not engage in any business
or activity other than the ownership of all the outstanding shares of capital
stock of Holdings and activities incidental thereto and that New Holdco will not
acquire any assets (other than shares of capital stock of Holdings, cash and
Permitted Investments) or incur any liabilities (other than liabilities under
the Loan Documents and other Indebtedness permitted by this Agreement,
liabilities imposed by law, including Tax liabilities, and other liabilities
incidental to its existence and permitted business and activities).
 
“Permitted Indebtedness” means:
 
(a) obligations incurred by Holdings or any Subsidiary arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price,
non-compete, consulting or other similar obligations, in each case arising in
connection with acquisitions or dispositions of any business, assets or
subsidiary of Holdings or such Subsidiary; provided that such obligations would
not be required to be reflected on a consolidated balance sheet of Holdings and
its Subsidiaries prepared in accordance with GAAP;
 
(b) Indebtedness in respect of the financing of insurance premiums in the
ordinary course of business;
 
(c) obligations in respect of deferred compensation to employees of Holdings and
its Subsidiaries in the ordinary course of business;
 
(d) obligations of Holdings or any Subsidiary incurred in the ordinary course of
business in respect of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds and other similar obligations to the extent any
such obligations constitute Indebtedness; and
 
(e) Indebtedness incurred in the ordinary course of business in respect of cash
management, netting services, automatic clearinghouse arrangements, overdraft
protections and other similar arrangements and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument of Holdings or a Subsidiary drawn against insufficient funds in the
ordinary course of business that is promptly repaid.
 
“Permitted Investments” means:
 
(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof);
 
 
 
 
22
 
(b)  investments in commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
credit rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;
 
 
(c)  investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, (i) any domestic or offshore office of any
commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in
a foreign jurisdiction that has a tax treaty with the United States of America
of a commercial bank organized under the laws of another country or (iii) any
office located in London of any commercial bank organized under the laws of the
United States of America, any Asian country or any European country, in each
case which, at the time of acquisition, has a combined capital and surplus and
undivided profits of not less than $500,000,000; provided, however, that
investments with any bank that has a combined capital and surplus and undivided
profits of less than $500,000,000 are permitted if the Parent Borrower maintains
a banking relationship with such bank;
 
(d)  collateralized repurchase agreements with a term of not more than 365 days
and entered into with a financial institution satisfying the criteria described
in clause (c) above or any Lender or any Affiliate of a Lender (i) that has a
combined capital and surplus and undivided profits of not less than $500,000,000
or (ii) whose obligations under any such agreements is guaranteed by an entity
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and
 
(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 and (ii) have portfolio assets of at least $3,000,000,000; provided, that
investments in any money market fund with portfolio assets of less than
$3,000,000,000 are permitted if such fund has received a rating of AAA from S&P
or Aaa from Moody’s.
 
“Permitted Long-Term Indebtedness” means unsecured Indebtedness for borrowed
money of Holdings or the Parent Borrower; provided that such Indebtedness shall
mature later than, and shall not be subject to any scheduled payment of
principal, mandatory sinking fund requirement or similar repayment obligation
prior to, the Maturity Date (or, if there is more than one Maturity Date, the
latest Maturity Date in effect at the time of the incurrence of such Permitted
Long-Term Indebtedness).
 
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, unincorporated organization,
Governmental Authority or other entity.
 
“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.
 
 
 
 
23
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.
 
“Realty Company” means each of JCP Realty Inc. and its Subsidiaries that is
principally engaged in the business of managing and owning real estate and real
estate-related interests.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
or (c) the Issuing Bank or its beneficial owner.
 
“Register” has the meaning assigned to such term in clause (iv) of
Section 9.04(b).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release Period” means a period (a) commencing upon the release and termination
of the security interests in the Collateral pursuant to Section 6.15(d) of the
Collateral Agreement and (b) ending when Holdings and the Parent Borrower are
required to satisfy the Collateral and Guarantee Requirement as provided in
Section 5.11(b).
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Holdings or any Subsidiary; provided that a dividend,
distribution or payment payable solely in Equity Interests (other than
Disqualified Equity Interests) in Holdings shall not constitute a Restricted
Payment.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
 
 
 
 
24
 
“Specified Date” means the date that is 180 days after the Maturity Date.
 
“Stand-by Letter of Credit” means any Letter of Credit that is not a Trade
Letter of Credit.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned or held.
 
“Subsidiary” means any subsidiary of Holdings, including the Parent Borrower but
excluding any Excluded Subsidiary.
 
“Subsidiary Borrower Election” means an agreement executed by the Parent
Borrower and a Subsidiary, and delivered to the Administrative Agent, pursuant
to which the Parent Borrower designates such Subsidiary to be, and such
Subsidiary agrees to be, a Borrower hereunder, in accordance with Section
2.20.  Each Subsidiary Borrower Election shall be in a form reasonably
satisfactory to the Administrative Agent.
 
“Subsidiary Borrower Termination” means a notice executed by the Parent Borrower
and delivered to the Administrative Agent terminating a Subsidiary’s status as a
Borrower hereunder in accordance with Section 2.20.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Swap Agreement.
 
 
 
 
25
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., and each other Lender that
agrees to be a Swingline Lender hereunder as provided in Section 2.04, in each
case in its capacity as a lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
 
“Trade Letter of Credit” means any Letter of Credit issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by an Account Party in the ordinary course of
business of such Account Party.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of Loans
and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words
 
 
 
 
26
 
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated, refinanced, replaced, extended, renewed, restructured or otherwise
modified, in whole or in part (subject to any restrictions on such amendments,
supplements, restatements, refinancings, replacements, extensions, renewals,
restructurings or modifications set forth herein), (b) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) for
purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal and (b) if Holdings or the Parent Borrower notifies the
Administrative Agent that Holdings or the Parent Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies Holdings or the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  It is understood
that all financial computations hereunder with respect to Holdings and the
Subsidiaries (including computations of Consolidated EBITDA and Net Tangible
Assets and compliance with Sections 6.09 and 6.10) shall be made excluding the
accounts of all Excluded Subsidiaries.
 
ARTICLE II

 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and
 
 
 
 
27
 
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.
 
SECTION 2.02. Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accord­ance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $10,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 12 Eurodollar Revolving Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date without the consent of the applicable Lenders.
 
SECTION 2.03. Requests for Revolving Borrowings.   To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the day of the proposed Borrowing; provided that any such
notice given by the Parent Borrower of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or electronic
transmission to the Administrative Agent of a written Borrowing Request
in  substantially the form of Exhibit E hereto or otherwise
 
 
 
 
28
 
in a form reasonably approved by the Administrative Agent and, in any case,
signed by the relevant Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04. Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lenders agree to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent and the applicable Swingline Lender of such request by telephone
(confirmed by telecopy or electronic transmission), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The applicable
Swingline Lender shall make each Swingline Loan available to the relevant
Borrower by means of a credit to the general deposit account of such Borrower
with such Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
 
 
 
 
29
 
(c) A Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
such Swingline Lender’s Swingline Loans outstanding.  Such notice shall specify
the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the applicable Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the relevant Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender.  Any amounts
received by a Swingline Lender from a Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan of such Borrower after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to such Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the relevant Borrower of any default in the payment thereof.
 
(d) The Parent Borrower may designate any Lender to be a Swingline Lender
hereunder subject to the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld) and such Lender.  Any such
designation shall not be effective until confirmed in a written agreement signed
by the Parent Borrower, the Administrative Agent and the applicable Lender.
 
SECTION 2.05. Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, (i) any Account Party may request the issuance of
Letters of Credit for its own account or for the account of any other Subsidiary
(it being understood that the applicable Account Party will remain liable
hereunder for the obligations in respect of which any Letter of Credit is issued
for the account of any other Subsidiary), in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
 
 
 
 
30
 
Availability Period, and (ii) the Issuing Banks agree to issue Letters of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by an Account Party to, or entered into
by an Account Party with, any Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), an Account Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, such Account
Party also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the
applicable Account Party shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed $500,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the total Commitments.
 
Each Issuing Bank shall provide to the LC Agent and the Administrative Agent not
later than 3:00 p.m. (or promptly thereafter, if unable to do so by 3:00 p.m.),
New York City time, on the first Business Day of each calendar week a report of
such Issuing Bank setting forth (i) the aggregate amount of all Letters of
Credit issued by such Issuing Bank that are outstanding as of 3:00 p.m. on the
last Business Day of the preceding calendar week, (ii) the average daily undrawn
amount of all Letters of Credit issued by such Issuing Bank for each calendar
day during the period since the last calendar day covered by the preceding
weekly report (or, in the case of the first weekly report, during the period
from and including the Effective Date) and (iii) the aggregate amount of LC
Disbursements made by such Issuing Bank and not reimbursed as of the time of
such report.  In addition to providing such weekly reports, each Issuing Bank
shall, from time to time upon request of the LC Agent or the Administrative
Agent, provide the LC Agent and the Administrative Agent with information of the
type referred to in the immediately preceding sentence on a more frequent basis.
 
The LC Agent shall provide to each Lender not later than 3:00 p.m. (or promptly
thereafter, if unable to do so by 3:00 p.m.), New York City time, on the first
Business Day of each calendar month a report setting forth the aggregate amount
of all Letters of Credit that are outstanding as of the date of the most recent
weekly reports delivered by the Issuing Banks to the Administrative Agent
pursuant to clause (i) of the immediately preceding paragraph.
 
 
 
 
31
 
Neither the LC Agent nor the Administrative Agent nor any Issuing Bank shall
have any duty or obligation at any time to monitor the LC Exposure relative to
the total Commitments and neither the LC Agent nor the Administrative Agent nor
any Issuing Bank shall have any liability in respect of the issuance, amendment,
renewal or extension of a Letter of Credit to the extent that such issuance,
amendment, renewal or extension results in the total Revolving Credit Exposures
exceeding the total Commitments.  It shall be the responsibility of the
Borrowers and the Account Parties to ensure that, after giving effect to the
issuance, amendment, renewal or extension of each Letter of Credit, the sum of
the total Revolving Credit Exposures does not exceed the total Commitments.
 
(c) Expiration Date.  Except for Extended Letters of Credit issued in accordance
with Section 2.05(k), each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Maturity
Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank in
respect of such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Account Party on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to an Account Party for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, (i) the applicable Account Party shall reimburse such LC
Disbursement by paying to such Issuing Bank an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Account Party shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by such Account Party prior to such
time on such date, then not later than 12:00 noon, New York City time, on (A)
the Business Day that such Account Party receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (B)
the Business Day immediately following the day that such Account Party receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than $10,000,000,
the Parent Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing by the
 
 
 
 
32
 
Parent Borrower or a Swingline Loan to the Parent Borrower in an equivalent
amount and, to the extent so financed, such Account Party’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan; or (ii) such Issuing Bank may, if arrangements to
do so have been agreed upon in writing by the Parent Borrower, a Borrowing
Subsidiary or an Account Party and such Issuing Bank, obtain reimbursement of
such LC Disbursement by debiting directly from an account of the Parent
Borrower, such Borrowing Subsidiary or such Account Party maintained with such
Issuing Bank (or one of its Affiliates) an amount equal to such LC Disbursement;
provided that the foregoing shall not be construed to prevent the applicable
Account Party from reimbursing LC Disbursements of an Issuing Bank in accordance
with alternate procedures agreed upon with such Issuing Bank, so long as such
reimbursements are made no later than required under clause (i) above.  If such
Account Party fails to make such payment when due or the applicable Issuing Bank
is unable to debit the designated account of the Parent Borrower, the relevant
Borrowing Subsidiary or the relevant Account Party for the full amount of the LC
Disbursement, in each case as provided in the preceding sentence, the applicable
Issuing Bank shall notify the LC Agent (and upon receipt of such notice the LC
Agent shall notify each Lender and the Administrative Agent) of the applicable
LC Disbursement, the payment then due from such Account Party in respect thereof
and (in the case of such notice from the LC Agent to each Lender) such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from such Account Party (the “Participation Amount”), in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from such Account Party pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve such Account Party of its obligation to reimburse such LC
Disbursement.
 
(f) Obligations Absolute.  An Account Party’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such
 
 
 
 
33
 
Account Party’s obligations hereunder.  Neither the LC Agent, the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their respective Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the applicable Account Party to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by such Account Party to the extent permitted
by applicable law) suffered by such Account Party that are caused by the
applicable Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of bad
faith, gross negligence or willful misconduct on the part of the applicable
Issuing Bank (as finally determined by a court of competent jurisdiction) or
such other standard of care as shall be separately agreed to in writing by such
Issuing Bank and the applicable Account Party, such Issuing Bank shall be deemed
to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the LC Agent, the Administrative Agent and the applicable Account Party
by telephone (confirmed by telecopy or electronic transmission), or by such
other means of communication (if any) as have been agreed upon by such Account
Party and such Issuing Bank, of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Account
Party of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Account Party shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Account Party reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such Account Party fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the
 
 
 
 
34
 
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse an Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 
(i) Designation and Replacement of Issuing Banks.  An Account Party may
designate any Lender (or Affiliate of a Lender) to be an Issuing Bank hereunder,
subject to such Lender’s (or Affiliate of such Lender’s) agreement, in its sole
discretion, to become an Issuing Bank.  Such Account Party shall notify the
Administrative Agent of any such designation.  An Issuing Bank may be replaced
at any time by written agreement between the applicable Account Party and the
successor Issuing Bank (which must be a Lender or an Affiliate of a Lender), and
such Persons shall give notice of the same to the Administrative Agent.  The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
applicable Account Party shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
 
(j) Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, (ii) the Administrative Agent has declared the Loans outstanding
hereunder due and payable pursuant to Section 7.01 or (iii) in the case of a
Defaulting Lender, there shall exist any LC Exposure that cannot be reallocated
among the non-Defaulting Lenders pursuant to Section 2.21(c) then, on the
Business Day that an Account Party receives notice from the Administrative Agent
or the Required Lenders demanding the deposit of cash collateral pursuant to
this paragraph, such Account Party shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (or, in the case of clause (iii), the non-Defaulting
Lenders), an amount in cash equal to the LC Exposure (or, in the case of clause
(iii), the LC Exposure of the Defaulting Lender that cannot be fully reallocated
pursuant to Section 2.21(c)(i)) as of such date attributable to Letters of
Credit issued for the account of such Account Party plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Holdings, any Borrower or any Account
Party described in clause (h) or (i) of Section 7.01; provided further that, in
the case of clause (iii), an Account Party may, if approved by each applicable
Issuing Bank in its sole discretion, provide other credit support in lieu of the
deposit of cash collateral pursuant to this paragraph.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of such Account Party under this Agreement.  The
Administrative Agent shall have exclusive dominion and control,
 
 
 
 
35
 
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and request of an Account Party (and at such Account Party’s
risk and expense), subject to approval by the Administrative Agent, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse any Issuing Bank that is not a
Defaulting Lender for LC Disbursements in respect of Letters of Credit issued
for the account of such Account Party for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Account Party for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy the other Obligations.
 
(k) Extended Letters of Credit.  An Account Party may request that an Issuing
Bank allow, and an Issuing Bank may (in its sole discretion) agree to allow, one
or more Letters of Credit issued by it to expire later than the date that is
five Business Days prior to the Maturity Date.  Any such Letter of Credit is
referred to herein as an “Extended Letter of Credit”.  The following provisions
shall apply to any Extended Letter of Credit, notwithstanding any contrary
provision set forth herein.
 
(i) The participations of each Lender in each Extended Letter of Credit shall
terminate at the close of business on the date that is five Business Days prior
to the Maturity Date, with the effect that Lenders shall not have any
obligations to acquire participations in any LC Disbursement made thereafter or
otherwise with respect to such Extended Letter of Credit, except with respect to
demands for drawings submitted on or prior to such date.
 
(ii) On or prior to the date that is fifteen days prior to the Maturity Date (or
on the date of any earlier termination of the Commitments), each Account Party
shall deposit with each Issuing Bank an amount in cash (or other credit support
approved by such Issuing Bank in its sole discretion) equal to the LC Exposure
as of such date attributable to the Extended Letters of Credit issued by such
Issuing Bank for the account of such Account Party.  Each such deposit shall be
held by the applicable Issuing Bank in an account maintained by it as collateral
for the obligations of such Account Party in respect of such Extended Letters of
Credit.  Each applicable Issuing Bank shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the request of an Account Party (and at such Account Party’s risk and
expense) and subject to the agreement of the relevant Issuing Bank (not to be
unreasonably withheld), such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the relevant Issuing Bank to reimburse LC
Disbursements in respect of such Extended Letters of Credit issued for the
account of such Account Party for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of any reimbursement obligations of such Account Party for such Issuing Bank’s
LC Exposure at such time and, to the extent of any excess over such Issuing
Bank’s LC Exposure at such time, returned to the applicable Account Party.
 
 
 
 
36
 
(iii) After the close of business on the date that is five Business Days prior
to the Maturity Date, the fees that would have accrued pursuant to clause (i) of
Section 2.11(b) (if the participations of the Lenders in the Extended Letters of
Credit had not terminated) shall continue to accrue on the LC Exposure in
respect of each Extended Letter of Credit and shall be payable to each
applicable Issuing Bank for its own account.
 
SECTION 2.06. Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower maintained with the Administrative Agent
in New York City and designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing (or,
in respect of the reimbursement of an LC Disbursement under Section 2.05(e),
such Lender’s Participation Amount), the Administrative Agent may assume that
such Lender has made such share (or such Lender’s Participation Amount, as
applicable) available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower (or the applicable Issuing Bank, as applicable) a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing (or such Lender’s Participation Amount, as
applicable) available to the Administrative Agent, then the applicable Lender
and the applicable Borrower (or the applicable Issuing Bank, as applicable)
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower (or such Issuing Bank, as
applicable) to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender or such Issuing Bank, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of such Borrower, the interest rate applicable to ABR Loans.  If (x) with
respect to such Borrowing, such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing or (y) with respect to such reimbursement of such LC Disbursement, the
applicable Account Party shall reimburse the applicable LC Disbursement before
the applicable Lender or Issuing Bank reimburses the Administrative Agent as
provided in this paragraph, then the Administrative Agent shall be entitled to
receive or retain the amount due to it as provided above together with interest
payable by such Account Party with respect to the period commencing on the date
that the Administrative Agent funded its payment to the applicable Issuing Bank.
 
SECTION 2.07. Interest Elections.  (a)  Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar
 
 
 
 
37
 
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section.  Such Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic transmission to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit F hereto
or otherwise in a form reasonably approved by the Administrative Agent and, in
each case, signed by such Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest
 
 
 
 
38
 
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Parent Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
 
SECTION 2.08. Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall termi­nate on the Maturity Date.
 
(b) The Parent Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Parent Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
 
(c) The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Parent Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
SECTION 2.09. Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan owed by
such Borrower to such Lender on the Maturity Date and (ii) to each Swingline
Lender the then unpaid principal amount of each Swingline Loan owed to such
Swingline Lender by such Borrower on the earlier of the Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a new Revolving Borrowing is made, such
Borrower shall repay all Swingline Loans of such Borrower then outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
 
 
 
39
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of each Borrower to repay its Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in substantially the
form of Exhibit G hereto.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
SECTION 2.10. Prepayment of Loans.  (a)  Each Borrower shall have the right at
any time and from time to time to prepay any of its Borrowings in whole or in
part, subject to prior notice in accordance with paragraph (c) of this Section.
 
(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the maximum amount of Revolving Credit Exposures permitted by
Section 6.11, the Borrowers shall prepay Borrowings (or, if no such Borrowings
are outstanding, each Account Party shall deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess or (if approved by each applicable Issuing Bank in
its sole discretion) provide other credit support therefor.
 
(c) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by telecopy or electronic transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
 
 
 
 
40
 
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section
2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.
 
SECTION 2.11. Fees.  (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily unused amount of the Commitment
of such Lender during the period from and including Effective Date to but
excluding the date on which such Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposures of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purposes).
 
(b) The Parent Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
(A) Stand-by Letters of Credit, which shall accrue at the Applicable Rate, and
(B) Trade Letters of Credit, which shall accrue at a rate equal to 50% of the
Applicable Rate used to determine the participation fees applicable to Stand-by
Letters of Credit on the determination date, in each case on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum, on the average daily amount of the LC Exposure in
respect of Stand-by Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and
 
 
 
 
41
 
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c) The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.12. Interest.  (a)  The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower or any Account Party
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other overdue
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The
 
 
 
 
42
 
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.13. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone, telecopy or electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 
SECTION 2.14. Increased Costs.  (a)  Subject to Section 2.18, if any Change in
Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) and (c) of the definition of Excluded Taxes and
(C) Other Connection Taxes imposed on or measured by its gross or net income,
profits or revenue (however denominated and including value-added or similar
Taxes), franchise Taxes in lieu of net income, profits or revenue Taxes or any
branch profits Taxes imposed by the United States (or any similar Tax imposed by
any other jurisdiction)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or
 
 
 
 
43
 
such Issuing Bank hereunder (whether of principal, interest or otherwise), then
the relevant Borrower will pay to such Lender and the relevant Account Party
will pay to such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered in accordance with
Section 2.18.
 
(b) Subject to Section 2.18, if any Lender or any Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the relevant
Borrower will pay to such Lender and the relevant Account Party will pay to such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered in accordance with
Section 2.18.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower and shall be conclusive and
binding on all parties hereto absent manifest error.  The relevant Borrower
shall pay such Lender and the relevant Account Party shall pay such Issuing
Bank, as the case may be, the amount shown as due on any such certificate (such
amount hereinafter referred to as the “Additional Costs”) within 30 days after
receipt thereof.
 
(d) Subject to Section 2.18, failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation.
 
SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(c) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent Borrower pursuant to
Section 2.18, then, in any such event, the relevant Borrower shall compensate
each Lender for the loss, cost and expense (excluding loss of anticipated
profits or margin) attributable (other than loss of profit or margin) to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense (other than
loss of profit or margin) to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
 
 
 
 
44
 
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Parent
Borrower and shall be presumptively correct absent manifest error.  The relevant
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
 
SECTION 2.16. Taxes.  (a)  Each payment on account of any obligation of any Loan
Party hereunder to any Recipient shall be made free and clear of and without
deduction for Taxes, unless such deduction is required by law.  If any Loan
Party or the Administrative Agent, as applicable (any such person, a
“Withholding Agent”) determines, in its sole discretion exercised in good faith,
that it is so required to deduct or withhold Taxes, the Withholding Agent shall
make such deductions and timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.16) the
Recipient receives an amount equal to the sum it would have received had no such
deductions been made.
 
(b) In addition, the Borrowers and the Account Parties shall pay, or at the
option of the Administrative Agent timely reimburse it for, the payment of any
Other Taxes to the relevant Governmental Authorities in accordance with
applicable law other than any Other Taxes imposed upon any assignment or
participation of a Lender’s rights, interests and obligations hereunder or under
any other Loan Document; provided that the amount such Borrower or such Account
Party (as the case may be) shall be required to pay to a particular Lender in
respect of Other Taxes shall not exceed 1% of the aggregate amount of the
Commitment of such Lender on which such Other Taxes are imposed; provided
further that if a Lender is actually aware of the application of any Other Tax
to any such payment, execution, delivery or registration, such Lender shall
promptly notify the Parent Borrower of such Other Tax and the relevant Borrower
or the relevant Account Party (as the case may be) shall thereafter have the
benefit of the provisions of Section 2.18(b).
 
(c) Each Borrower and each Account Party shall indemnify each Recipient, within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) and expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of (including calculations thereof) and the basis for such payment or
liability delivered to such Borrower or Account Party by
 
 
 
 
45
 
the Recipient, or by the Administrative Agent on behalf of the Recipient, shall
be conclusive absent manifest error.
 
(d) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor for the full amount of any Taxes attributable (but, in the case
of any Indemnified Taxes, only to the extent that the Borrowers and the Account
Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers and the
Account Parties to do so) to such Lender that are payable or paid by the
Administrative Agent, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.
 
(e) Within 30 days after the date a Borrower or an Account Party receives a
receipt evidencing any payment of Indemnified Taxes by the relevant Borrower or
the relevant Account Party (as the case may be) in respect of any payment to any
Recipient, such Borrower or such Account Party (as the case may be) will furnish
to the Administrative Agent, at its address referred to in Section 9.01, the
original or a certified copy of such receipt or, if such a receipt is not
available, a certificate of the treasurer or any assistant treasurer of such
Borrower or such Account Party (as the case may be) setting forth the amount of
such payment and the date on which such payment was made.
 
(f) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments under this Agreement shall
deliver to the Parent Borrower (with a copy to the Administrative Agent), on or
prior to the date on which such Lender becomes a Lender under this Agreement and
at the time or times reasonably requested by the Parent Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Parent Borrower as
will permit such payments to be made without withholding or at a reduced
rate.  Each Lender shall promptly notify the Parent Borrower at any time it
determines that it is no longer in a position to provide any such previously
delivered documentation to the Parent Borrower.  Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E)) below shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, each Lender shall, to the
extent it is legally entitled to do so, deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
Parent Borrower and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto (and from time to time thereafter upon the
request of the Parent Borrower or the Administrative Agent), the following as
applicable:
 
 
 
 
46
   
   (A) in the case of a Lender that is a U.S. Person, a duly completed and
executed IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax,
 
(B) in the case of a Foreign Lender claiming eligibility for benefits of an
income tax treaty to which the United States is a party, a duly completed and
executed IRS Form W-8BEN,
 
(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States, a duly completed and
executed IRS Form W-8ECI,
 
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such Lender
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed copies
of IRS Form W-8 BEN,
 
(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (for example, where the Foreign Lender is a
partnership or participating Lender granting a typical participation), a duly
completed and executed  IRS Form W-8IMY, accompanied by a duly completed and
executed Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, and
 
(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be reasonably requested by
the Parent Borrower in order to permit the Parent Borrower to determine the
withholding or deduction required to be made.
 
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such properly
completed and executed documentation prescribed by applicable law and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for such Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such
 
 
 
 
47
 
payment.  Solely for the purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(g) If any Recipient shall become aware that it is entitled to receive a refund
in respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.16, such Recipient shall promptly notify
the Parent Borrower of the availability of such refund and shall, within 30 days
after receipt of a request by the Parent Borrower, apply for such refund at the
Parent Borrower’s expense.  If any Recipient receives a refund in respect of any
Taxes for which such Recipient has received payment from an indemnifying party
hereunder, it shall within 30 days after the receipt thereof repay the lesser of
such refund and the amount paid by such indemnifying party with respect to such
Taxes to the applicable indemnifying party, in each case net of all reasonable
out-of-pocket expenses of such Recipient and with interest received by such
Recipient from the relevant taxing authority attributable to such refund;
provided that such indemnifying party, upon the request of such Recipient, as
applicable, agree to return any such refund (plus interest, penalties and other
charges) to such Recipient, as applicable, in the event such Issuing Bank,
Lender or the Administrative Agent is required to pay such refund to any
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Issuing Bank or Lender be required to pay
any amount to any Loan Party the payment of which would place the Issuing Bank
or such Lender in a less favorable net after-Tax position than the Issuing Bank
or such Lender would have been if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This Section shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the Loan
Parties or any other Person.
 
(h) If (i) there is an appointment and acceptance of a successor Administrative
Agent under Article VIII, (ii) such successor Administrative Agent (a) is not a
U.S. Person or (b) is a partnership or other entity treated as a partnership for
U.S. federal income tax purposes which is a U.S. person, but only to the extent
the beneficial owners (including indirect partners if its direct partners are
partnerships or other entities treated as partnerships for U.S. federal income
tax purposes) are not U.S. persons, and (iii) such successor Administrative
Agent is entitled to an exemption from or reduction of any applicable
withholding Tax with respect to payments under this Agreement, then such
successor Administrative Agent shall deliver to the Parent Borrower, on or prior
to the date on which such successor Administrative Agent becomes an
Administrative Agent under this Agreement and at the time or times reasonably
requested by the Parent Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Parent
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Such successor Administrative Agent shall promptly notify the
Parent Borrower at any time it determines that it is no longer in a position to
provide any such previously delivered documentation to the Parent Borrower.  
 
 
 
 
48
 
For the avoidance of doubt, any Administrative Agent that is not a U.S. Person
shall not be treated as “Foreign Lender” for purposes of this
Agreement.  Notwithstanding anything to the contrary in the preceding three
sentences, the completion, execution and submission of such documentation
described in this Section 2.16(h) shall not be required if in such successor
Administrative Agent’s judgment such completion, execution or submission would
subject such successor Administrative Agent to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
successor Administrative Agent.
 
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower and each Account Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder for
such payment (or, if no such time is expressly required, prior to 12:00 noon,
New York City time, on the date when due), in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 383 Madison Avenue, New York, New York, except payments to be
made directly to an Issuing Bank or a Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment under any Loan Document shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on
 
 
 
 
49
 
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower or any
Account Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Holdings or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each of the Borrowers and each of the Account Parties
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower or such Account Party
(as the case may be) rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or such Account Party (as the case may be) in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from a Borrower
or an Account Party prior to the date on which any payment is due to the
Administrative Agent from such Borrower or such Account Party (as the case may
be) for the account of the Lenders or an Issuing Bank hereunder that such
Borrower or such Account Party (as the case may be) will not make such payment,
the Administrative Agent may assume that such Borrower or such Account Party (as
the case may be) has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as the case may be, the amount due.  In such event, if
the relevant Borrower or the relevant Account Party (as the case may be) has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.  (a)  If, with
respect to any Lender, any Issuing Bank or the Administrative Agent, an event or
circumstance occurs that would entitle such Lender or Issuing Bank or the
Administrative Agent to exercise any of the rights or benefits afforded by
Section 2.14 or 2.16(a), such Lender or Issuing Bank or the Administrative
Agent, promptly upon becoming aware of the same, shall take all steps as may be
reasonably available (including designating a different Applicable Lending
Office for
 
 
 
 
50
 
funding or booking its Loans hereunder or participating in Letters of Credit or
assigning its rights and obligations hereunder to another of its offices, or
furnishing the proper certificates under any applicable Tax laws, Tax treaties,
conventions and governmental regulations to the extent that such certificates
are legally available to such Lender or Issuing Bank or to the Administrative
Agent) to eliminate or mitigate the effects of any event resulting in the
ability of such Lender or the Administrative Agent to exercise rights under any
of such Sections; provided that none of any Lender, any Issuing Bank or the
Administrative Agent shall be under any obligation to take any step that, in its
reasonable judgment, would (i) result in its incurring Additional Costs or Taxes
in performing its obligations hereunder unless the Borrowers and the Account
Parties have expressly agreed to reimburse it therefor or (ii) be materially
disadvantageous to such Lender or Issuing Bank or to the Administrative
Agent.  Within 60 days after the occurrence of any event giving rise to any
rights or benefits provided by Sections 2.14 and 2.16(a) in favor of any Lender
or Issuing Bank or the Administrative Agent, such Lender or Issuing Bank or the
Administrative Agent (i) will notify the Parent Borrower of such event or
circumstance and (ii) provide the Parent Borrower with a certificate setting
forth in reasonable detail (x) the event or circumstance giving rise to any
benefit under Sections 2.14 and 2.16(a), (y) the effective date of, and the time
period during which, compensation for any Additional Costs or Taxes are being
claimed and (z) the determination of amount or amounts claimed thereby and
detailed calculations with respect thereto; provided that, if such Lender or
Issuing Bank or the Administrative Agent does not give the Parent Borrower such
notice and certificate within the 60-day period set forth in this sentence, the
relevant Borrower or the relevant Account Party (as the case may be) shall be
required to indemnify such Lender or Issuing Bank or the Administrative Agent
only for such Additional Costs and Taxes as are attributable to the period from
and after the first date as of which such notice and certificate have been
received by the Parent Borrower.  Such Lender or Issuing Bank or the
Administrative Agent shall notify the Parent Borrower of any change in
circumstances with respect to the event specified in the above-described notice
and certificate as promptly as practicable after such Lender or Issuing Bank or
the Administrative Agent obtains knowledge thereof.  Such certificate shall be
presumptively correct absent manifest error.  Notwithstanding the foregoing,
none of any Lender, any Issuing Bank or the Administrative Agent shall deliver
the notice and certificate described in this paragraph (a) to the Parent
Borrower in respect of any Additional Costs or Taxes unless it is then the
general policy of such Lender or Issuing Bank or the Administrative Agent to
pursue similar rights and remedies in similar circumstances under comparable
provisions of other credit agreements.
 
(b) With respect to Sections 2.14 and 2.16, the Parent Borrower shall have the
right, should any Lender request any compensation or indemnity thereunder, or if
any Lender becomes a Defaulting Lender, or if any Lender is a Declining Lender,
to (i) unless an Event of Default shall have occurred and be continuing,
(A) promptly terminate such Lender’s Commitment by irrevocable written notice of
such termination to such Lender and the Administrative Agent without the
necessity of complying with Sections 2.08(b) and (c) hereof, (B) reduce the
total Commitments by the amount of such Lender’s Commitment and (C) pay or
prepay in immediately available funds all Loans owing to such Lender, accrued
and unpaid interest thereon, accrued fees and all other amounts payable to it
hereunder, or (ii) require such Lender to assign all its interests, rights and
obligations under this Agreement, without recourse to or representation or
warranty by such Lender, to an assignee in accordance with Section 9.04
(provided that the failure of any such Defaulting Lender to execute an
Assignment and Assumption shall not render
 
 
 
 
51
such assignment invalid and such assignment shall be recorded in the Register
and any notes held by such Lender shall be automatically deemed cancelled upon
such failure); provided that (x) such assignment shall not conflict with any
statute, law, rule, regulation, order or decree of any Governmental Authority,
(y) the assigning Lender shall have received from the relevant Borrower and the
relevant Account Party and/or such assignee full payment in immediately
available funds of the principal of and interest accrued on the Loans to the
date of such assignment made by it hereunder and all other amounts owed to it
hereunder that are subject to such assignment, provided that amounts payable
under this clause (y) to any assigning Lender that is a Defaulting Lender shall
be applied in accordance with Section 2.21(e), and (z) in the case of any such
assignment resulting from a Lender being a Declining Lender, the assignee shall
have agreed to the applicable Maturity Date Extension Request.
 
(c) With respect to Section 2.14 or 2.16, (i) other than with respect to Section
2.16(b), none of any Lender, any Issuing Bank or the Administrative Agent shall
be entitled to exercise any right or benefit afforded thereby and neither the
Borrowers nor the Account Parties shall be obligated to reimburse any Lender,
any Issuing Bank or the Administrative Agent pursuant to such Sections unless
(x) such Lender or Issuing Bank or the Administrative Agent has delivered to the
Parent Borrower in accordance with Section 9.01 the notice and the certificate
described in Section 2.18(a) hereof and (y) the Parent Borrower has had a
30-Business Day period following the receipt of such notice and certificate (if
the Parent Borrower in good faith disagrees with the assertion that any payment
under such Sections is due or with the amount shown as due on such certificate
and so notifies the applicable Lender or Issuing Bank or the Administrative
Agent of such disagreement within 10 Business Days following receipt of the
notice and certificate) to negotiate with the requesting Lender or Issuing Bank
or the Administrative Agent, which negotiations shall be conducted by the
respective parties in good faith, and to agree upon another amount that will
adequately compensate such Lender or Issuing Bank or the Administrative Agent,
it being expressly understood that if the Parent Borrower does not provide the
required notice of its disagreement as provided above, the relevant Borrower or
the relevant Account Party (as the case may be) shall pay the amount shown as
due on the certificate on the tenth Business Day following receipt thereof and
further if the Parent Borrower does provide such required notice, and
negotiations are entered into but do not result in agreement by the Parent
Borrower and such Lender or Issuing Bank or the Administrative Agent within the
30-Business Day period, then the relevant Borrower or the relevant Account Party
(as the case may be) shall pay the amount shown as due on the certificate on the
last day of such period, but in either event not earlier than the date as of
which the relevant Additional Costs or Taxes are incurred, (ii) other than with
respect to Other Taxes, unless the appropriate notice and certificate are
delivered to the Parent Borrower within the 60-day period described in Section
2.18(a), the relevant Borrower or the relevant Account Party (as the case may
be) shall be liable only for Additional Costs, Taxes or amounts required to be
paid which are attributable to the period from and after the date such notice
and certificate have been received by such Borrower or such Account Party, as
applicable, (iii) neither the Borrowers nor the Account Parties shall be liable
for any amounts incurred as a result of any change in an Applicable Lending
Office of any Issuing Bank or Lender to the extent that such Issuing Bank or
Lender shall have had knowledge at the time of such change in Applicable Lending
Office that reimbursement or
 
 
 
 
52
recoupment under Section 2.14 would arise as a result of such change, (iv) each
Lender, each Issuing Bank and/or the Administrative Agent, as applicable, shall
in good faith allocate all Additional Costs, Taxes and payments required to be
made fairly among all its commitments (whether or not it seeks compensation from
all affected Borrowers or Account Parties), (v) none of any Lender, any Issuing
Bank or the Administrative Agent shall be entitled to exercise any right or
benefit afforded hereby or receive any payment otherwise due under Sections 2.14
and 2.16 (including, without limitation, any repayment by any Borrower or any
Account Party (as the case may be) of any refund of Taxes pursuant to Section
2.16(g)) which arises from any bad faith, gross negligence, fraud or willful
misconduct of any Lender, any Issuing Bank or the Administrative Agent, or the
failure of such Lender or Issuing Bank or the Administrative Agent to comply
with the terms of this Agreement, (vi) if any Lender or any Issuing Bank or the
Administrative Agent shall have recouped any amount or received any offsetting
Tax benefit (other than a refund of Taxes as described in Section 2.16(g)) or
reserve or capital benefits theretofore paid to it by any Borrower or any
Account Party (as the case may be), such Lender or Issuing Bank or the
Administrative Agent shall promptly pay to such Borrower or such Account Party
(as the case may be) an amount equal to the amount of the recoupment received by
such Lender or Issuing Bank or the Administrative Agent reduced by any
reasonable out-of-pocket expenses of such Lender or the Administrative Agent
attributable to such recoupment, as determined in good faith by such Lender or
Issuing Bank or the Administrative Agent, and (vii) the liability of the
Borrowers and the Account Parties to any Lender, any Issuing Bank or the
Administrative Agent with respect to any Indemnified Taxes shall be reduced to
the extent that such Lender or Issuing Bank or the Administrative Agent receives
an offsetting Tax benefit (or could have received such a benefit by taking
reasonable measures to receive it); provided that there shall not be any
reductions pursuant to this clause (vii) with respect to any Tax benefit (x) the
existence of which such Lender or Issuing Bank or Administrative Agent is
unaware, (y) the claiming of which would result in any cost or Tax to such
Lender or Issuing Bank or the Administrative Agent (unless the relevant Borrower
or the relevant Account Party (as the case may be) shall have agreed to pay its
reasonably allocable portion of such cost or Tax) and (z) unless the relevant
Borrower or the relevant Account Party (as the case may be) shall agree to
indemnify the applicable Lender or Issuing Bank or the Administrative Agent to
the extent any Tax benefit taken into account under this clause (vii) is
thereafter lost or becomes unavailable.
 
(d) In addition to their obligations under Section 2.14 hereof, each of the
Lenders, each of the Issuing Banks and the Administrative Agent hereby agrees to
execute and deliver, and to make any required filings of, all certificates,
agreements, documents, reports, statements and other instruments as are
reasonably necessary to effectuate the purposes of this Section 2.18 and
Sections 2.14 and 2.16.  The Parent Borrower agrees to pay all filing fees
incurred by any Lender, any Issuing Bank or the Administrative Agent in
performing its obligations under this Section 2.18.
 
SECTION 2.19. Reserved.
 
SECTION 2.20. Borrowing Subsidiaries.  The Parent Borrower may, at any time and
from time to time so long as no Event of Default has occurred and is continuing,
designate
 
 
 
 
53
any Material Subsidiary (other than any Foreign Subsidiary) to be a Borrowing
Subsidiary hereunder by delivering to the Administrative Agent a Subsidiary
Borrowing Election with respect to such Material Subsidiary.  The eligibility of
any Borrowing Subsidiary to borrow hereunder shall terminate when the
Administrative Agent receives a Subsidiary Borrower Termination with respect to
such Material Subsidiary.  Each Subsidiary Borrower Election delivered to the
Administration Agent shall be duly executed on behalf of the relevant Material
Subsidiary and the Parent Borrower, and each Subsidiary Borrower Termination
delivered to the Administrative Agent shall be duly executed on behalf of the
Parent Borrower.  The delivery of a Subsidiary Borrower Termination shall not
affect any obligation of the relevant Material Subsidiary incurred in its
capacity as a Borrower, and such Material Subsidiary shall continue to
constitute a Borrowing Subsidiary for all purposes hereof (other than the right
to borrow Loans) until all its obligations hereunder as a Borrower have been
discharged and paid in full.  The Administrative Agent shall promptly give
notice to the Lenders and the Issuing Banks of its receipt of any Subsidiary
Borrower Election or Subsidiary Borrower Termination.
 
SECTION 2.21. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, such Defaulting Lender’s
Loans or participations in LC Disbursements may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;
 
(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
 
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments (it being understood that in no event shall any
non-Defaulting Lender’s Revolving Credit Exposure exceed such Lender’s
Commitment as a result of such reallocation) and (y) the conditions set forth in
Section 4.02 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers or the Account Parties shall within two
Business Days following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize (or, if approved by
each applicable Issuing Bank in its
 
 
 
 
54
sole discretion, otherwise provide credit support for) such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;
 
(iii) if the Borrowers or the Account Parties cash collateralize, or otherwise
provide credit support for, any portion of such Defaulting Lender’s LC Exposure
pursuant to this paragraph (c), the Borrowers shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized or otherwise has credit support provided
therefor;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized, nor
otherwise has credit support provided therefor nor is reallocated pursuant to
this paragraph (c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized,
otherwise has credit support provided therefor and/or is reallocated;
 
(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral (or other credit support, if
approved by each applicable Issuing Bank in its sole discretion) will be
provided by the Borrowers or the Account Parties in accordance with Section
2.21(c), and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and
 
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17(c), but
excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account (which may be invested as requested by the Parent Borrower, at the
Parent Borrower’s risk and expense, subject to approval by the Administrative
Agent) and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder, (iii)
third, as the Parent
 
 
 
 
55
Borrower may request (so long as no Default has occurred and is continuing) to
the funding of any Loan or the funding or cash collateralization of any
participating interest in any Swingline Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement (such amounts to be determined by the Administrative Agent in
consultation with the Parent Borrower), (iv) fourth, if so determined by the
Administrative Agent and the Borrowers or the Account Parties, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers, the Account Parties or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers, the
Account Parties or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (vi)
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.
 
           In the event that the Administrative Agent, the Borrowers, the
Account Parties, the Issuing Bank and the Swingline Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.  For the avoidance of doubt, no
adjustments will be made retroactively with respect to fees that ceased to
accrue pursuant to clause (a) above while such Lender was a Defaulting Lender or
payments that were allocated pursuant to clause (e) above while such Lender was
a Defaulting Lender.
 
SECTION 2.22. Increase in Commitments.  (a)  At any time after the Effective
Date, the Parent Borrower may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders), request at any
time or from time to time that the total Commitments be increased; provided that
(i) the aggregate amount of each such increase pursuant to this Section 2.22
shall not be less than $50,000,000 and the aggregate amount of all such
increases pursuant to this Section 2.22 shall not exceed $250,000,000, (ii) each
such request of the Parent Borrower shall be deemed to be an offer to each
Lender to increase its Commitment by its Applicable Percentage of the proposed
increased amount and (iii) each Lender, in its sole discretion, may either (A)
agree to increase its Commitment by all or a portion of the offered amount or
(B) decline to increase its Commitment.  Any such notice shall set forth the
amount of the requested increase in the total Commitments and the date on which
such increase is requested to become effective.  In the event that the Lenders
shall have agreed to increase their Commitments by an aggregate amount less than
the increase in the total Commitments requested by the Parent Borrower, the
Parent Borrower may arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting
 
 
 
 
 
56
Lender”), which may include any Lender, to extend Commitments or increase its
existing Commitment in an aggregate amount equal to the unsubscribed amount;
provided that each Augmenting Lender, if not already a Lender (or an Affiliate
of a Lender) hereunder, shall be subject to the approval of the Administrative
Agent (not to be unreasonably withheld); provided further that any Commitment
extended or increased pursuant to this Section 2.22 shall be in a minimum amount
of $10,000,000 (or, if less, the balance of the unsubscribed amount of the
requested increase in total Commitments).  Increases of Commitments and new
Commitments created pursuant to this paragraph (a) shall become effective upon
the execution and delivery by the Parent Borrower, the Administrative Agent and
any Lenders (including any Augmenting Lenders) agreeing to increase their
existing Commitments or extend new Commitments, as the case may be, of an
amendment to this Agreement providing for such increased or additional
Commitments.  Notwithstanding the foregoing, no increase in the total
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph (a) unless, on the date of such increase, the conditions set
forth in Section 4.02 shall be satisfied (as though a Borrowing were being made
on such date, with all references in such Section to a Borrowing being deemed to
be references to such increase and without giving effect to the parenthetical in
Section 4.02(a)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Responsible Officer or a
Financial Officer of the Parent Borrower.
 
(b) At the time that any increase in the total Commitments pursuant to paragraph
(a) of this Section 2.22 (a “Commitment Increase”) becomes effective, if any
Revolving Loans are outstanding, the Parent Borrower shall prepay the aggregate
principal amount outstanding in respect of such Revolving Loans in accordance
with Section 2.10 (the “Initial Loans”); provided that (i) nothing in this
Section 2.22 shall prevent the Parent Borrower from funding the prepayment of
Initial Loans with concurrent Revolving Loans hereunder in accordance with the
provisions of this Agreement, giving effect to the Commitment Increase, and (ii)
no such prepayment shall be required if, after giving effect to the Commitment
Increase, each Lender has the same Applicable Percentage as immediately prior to
such Commitment Increase.
 
SECTION 2.23. Extension of Maturity Date.  (a)    The Parent Borrower may, by
delivery of a written request (a “Maturity Date Extension Request”) to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) not less than 30 days and not more than 75 days prior to an anniversary
of the Effective Date, request that the Lenders extend the Maturity Date for an
additional period of one year; provided that (i) such request shall be made to
all Lenders having the same Maturity Date on the same terms and (ii) there shall
be no more than two extensions of the Maturity Date pursuant to this
Section.  Such Maturity Date Extension Request shall set forth (A) any changes
to interest rate margins, fees or other pricing that will apply to the
extensions of credit by Lenders that elect to agree to such Maturity Date
Extension Request (which may be higher or lower than those that apply before
giving effect to such Maturity Date Extension Request) and (B) any covenants or
other terms that will apply solely to any period after the latest Maturity Date
(if any) applicable to any Lenders that have a Maturity Date earlier than the
Maturity Date that will apply to Lenders that elect to agree to such Maturity
Date Extension Request.  Other than the extended Maturity Date and the changes
described in clauses (A) and (B) of the immediately preceding sentence, the
terms applicable to Lenders that
 
 
 
 
 
57
elect to agree to such Maturity Date Extension Request shall be identical to
those that applied before giving effect thereto.
 
(b) Each Lender shall, by notice to the Parent Borrower and the Administrative
Agent given not later than the 20th day after the date of the Administrative
Agent’s receipt of the Borrower’s Maturity Date Extension Request (or such other
date as the Parent Borrower and the Administrative Agent may agree; such date,
the “Extension Date”), advise the Parent Borrower whether or not it agrees to
the requested extension (each Lender agreeing to a requested extension being
called a “Consenting Lender”, and each Lender declining to agree to a requested
extension being called a “Declining Lender”).  Any Lender that has not so
advised the Parent Borrower and the Administrative Agent by such Extension Date
shall be deemed to have declined to agree to such extension and shall be a
Declining Lender.
 
(c) If Lenders constituting the Required Lenders shall have agreed to a Maturity
Date Extension Request by the Extension Date, then the Maturity Date shall, as
to the Consenting Lenders, be extended to the first anniversary of the Maturity
Date theretofore in effect.  The decision to agree or withhold agreement to any
Maturity Date Extension Request shall be at the sole discretion of each
Lender.  The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity Date”).  The principal amount of any
outstanding Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Parent Borrower shall also
make such other prepayments of Loans pursuant to Section 2.10 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the total Revolving Credit Exposures would not exceed the total
Commitments.
 
(d) Notwithstanding the foregoing provisions of this Section 2.23, the Parent
Borrower shall have the right, pursuant to Section 2.18(b), at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a bank or other
financial institution that will agree to the applicable Maturity Date Extension
Request (provided that each such bank or other financial institution, if not
already a Lender (or an Affiliate of a Lender) hereunder, shall be subject to
the approval of the Administrative Agent (not to be unreasonably withheld)), and
any such replacement Lender shall for all purposes constitute a Consenting
Lender.
 
(e) Notwithstanding the foregoing provisions of this Section 2.23, no extension
of the Maturity Date pursuant to this Section 2.23 shall become effective
unless, on or promptly following the Extension Date, the conditions set forth in
Section 4.02 shall be satisfied (with all references in such Section to a
Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in Section 4.02(a)) and the Administrative Agent
shall have received a certificate to that effect dated the Extension Date and
executed by a Responsible Officer or a Financial Officer of the Parent Borrower.
 
 
 
 
 
58
ARTICLE III
 
Representations and Warranties
 
Each of Holdings, the Parent Borrower and Purchasing represents and warrants to
the Lenders that:
 
SECTION 3.01. Organization; Powers.  Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not result
in a Material Adverse Effect.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by each of
Holdings, the Parent Borrower and Purchasing and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower, Purchasing or such Loan Party (as
the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or as to which the failure to be made or
obtained and to be in full force and effect would not result in a Material
Adverse Effect, (ii) filings necessary to perfect Liens created under the
Collateral Agreement and (iii) filings of periodic reports with the Securities
and Exchange Commission, (b) will not violate any law or regulation or the
charter, by-laws or other organizational documents of Holdings or any Subsidiary
or any material order of any Governmental Authority applicable to such Person
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect, (c) will not violate or result in a default under any material
provision of any indenture, agreement or other instrument binding upon Holdings
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by Holdings or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings or any
of its Subsidiaries, except Liens created under the Collateral Agreement.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a)  Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended January 29, 2011, reported on by KPMG LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
 
 
 
 
 
59
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.
 
(b) Since January 29, 2011, there has been no material adverse change in the
business, assets, operations or condition of Holdings and its Subsidiaries,
taken as a whole.
 
SECTION 3.05. Properties.  (a)  Each of Holdings and its Subsidiaries has good
title to, or valid leasehold or other property interests in, all its real and
personal property material to the business of Holdings and its Subsidiaries
(taken as a whole), except for Liens permitted under Section 6.02 and minor
defects in title and leases being contested, in each case, that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
 
(b) Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and its Subsidiaries
does not infringe upon the rights of any other Person, except for any defects in
ownership or licenses and any such infringements that, individually or in the
aggregate, would not result in a Material Adverse Effect.
 
SECTION 3.06. Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the actual knowledge of Holdings, the Parent Borrower or
Purchasing, threatened in writing against or affecting Holdings or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would, individually or in the
aggregate, result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not result in a Material
Adverse Effect, neither Holdings nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07. Compliance with Laws and Agreements.  Each of Holdings and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
 
 
 
 
60
SECTION 3.08. Investment Company Status.  No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.09. Taxes.  Each of Holdings and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes shown to be due and payable on such
returns, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not result in a Material Adverse Effect.
 
SECTION 3.10. ERISA.  (a)  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would result in a Material Adverse
Effect.
 
(b) There has been no change in the funding status of any Plan since the last
annual actuarial valuation date that would reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.11. Disclosure.  Neither the Information Memorandum nor any of the
other reports, certificates or other written information (other than projections
(the “projections”) and other forward looking information and information of a
general economic or industry nature) (collectively, the “information”) furnished
by or on behalf of any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder (as modified or supplemented by other
information so furnished and taken as a whole with all such other information),
when furnished or modified or supplemented, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The projections furnished by or on behalf of any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished and taken as a whole with all
other information), have been or will be prepared in good faith based upon
assumptions that are reasonable at the time made and at the time the projections
are made available to the Administrative Agent, any Issuing Bank or any Lender
by any Loan Party (it being understood that such projections are forward looking
statements which by their nature are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, and
that actual results may differ, and such differences may be material, from those
expressed or implied in such projections, and no assurance can be given that the
projections will be realized).
 
SECTION 3.12. Material Subsidiaries.  Schedule 3.12 sets forth the name and
jurisdiction of organization of each Subsidiary of Holdings that is a Material
Subsidiary as of the Effective Date.
 
 
 
 
 
61
ARTICLE IV

 
Conditions
 
SECTION 4.01. Effective Date.  The effectiveness of this amendment and
restatement of the Existing Credit Agreement as contemplated hereby and of the
obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Effective Date) of each of Skadden, Arps, Slate, Meagher & Flom LLP,
special New York counsel for the Loan Parties, and Janet Dhillon, General
Counsel of Holdings, covering such matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent or the Required
Lenders shall reasonably request.  Each of Holdings, the Parent Borrower and
Purchasing hereby requests such counsel to deliver such opinions.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02 as of the Effective Date.
 
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least two Business Days prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by any Loan
Party hereunder.
 
(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby, and
the Administrative
 
 
 
 
62
Agent shall have received the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.
 
(g) The Administrative Agent shall have received evidence that the insurance
required by the Collateral Agreement is in effect.
 
(h) Prior to or concurrently with the satisfaction of the other conditions set
forth in this Section, any and all loans, accrued interest and fees and other
amounts owing under the Existing Credit Agreement shall be paid, and the
commitments under the Existing Credit Agreement (other than those continuing
hereunder) shall be terminated.
 
(i) The Administrative Agent shall have received an initial Asset Coverage
Certificate calculating the Asset Coverage Ratio as of the last day of the most
recent fiscal month ended at least 10 days prior to the Effective Date, giving
pro forma effect to any Loans being made or Letters of Credit being issued (or,
in the case of Existing Letters of Credit, outstanding) on the Effective Date as
if such Loans were made or such Letters of Credit were issued on the last day of
such calendar month.
 
(j) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the effectiveness of the amendment and
restatement of the Existing Credit Agreement and of the obligations of the
Lenders to make Loans and of each Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on April 30, 2011 (and, in the event such conditions are not so
satisfied or waived, this Agreement shall terminate at such time).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents (except (i) in the case of Borrowings made solely to refinance
maturing commercial paper issued by any of the Borrowers, the representations
and warranties made under Sections 3.04(b), 3.06(a)(i) and 3.06(c) and (ii) in
the case of any issuance, amendment, renewal or extension of a Trade Letter of
Credit, the representations and warranties made under Section 3.10(b)) shall be
true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) on and
as of the date of such Borrowing or the date of issuance, amendment,
 
 
 
 
63
renewal or extension of such Letter of Credit, as applicable, except to the
extent that such representations and warranties relate to an earlier date, in
which case they shall have been true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of such earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the relevant Borrower or the relevant Account Party, as applicable, on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
 
SECTION 4.03. Borrowing Subsidiaries.  The obligation of each Lender to make a
Loan on the occasion of the first Borrowing by a Borrowing Subsidiary is subject
to receipt by the Administrative Agent of a Subsidiary Borrower Election with
respect to such Borrowing Subsidiary in accordance with Section 2.20 and to the
satisfaction of the following further conditions:
 
(a) If requested by the Administrative Agent or the Required Lenders, the
Administrative Agent shall have received one or more favorable written opinions
of counsel for such Borrowing Subsidiary reasonably acceptable to the
Administrative Agent, with respect to (i) the organization and existence of such
Borrowing Subsidiary, (ii) the due authorization, execution and delivery of the
Subsidiary Borrower Election, (iii) the legality, validity and binding effect on
such Borrowing Subsidiary of the Subsidiary Borrower Election and this Agreement
as modified thereby and (iv) such other matters relating to such Borrowing
Subsidiary as the Administrative Agent shall reasonably request.
 
(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary and
its authorization to be a Borrower, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
(c) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, with
respect to such Borrowing Subsidiary.
 
The Administrative Agent shall promptly provide to each Lender any documentation
with respect to any Borrowing Subsidiary that was delivered to the
Administrative Agent pursuant to this Section.
 
 
 
 
64
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower
and Purchasing covenants and agrees with the Lenders that:
 
SECTION 5.01. Financial Statements; Ratings Change and Other Information.  The
Parent Borrower will furnish to the Administrative Agent for distribution to
each Lender:
 
(a) as soon as available and, in any event, within 90 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
 
(b) as soon as available and, in any event, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, its
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;
 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings or the Parent
Borrower (i) certifying as to whether a Default has occurred and is continuing
on the date thereof and, if a Default has occurred and is continuing on such
date, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.09 and 6.10 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the most recent audited financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
 
 
 
 
65
(d) within 90 days after the end of each fiscal year, an annual financial
forecast (in a form consistent with forecasts previously provided) for Holdings
and its Subsidiaries for the subsequent fiscal year (including a consolidated
balance sheet of Holdings and its Subsidiaries as of the end of the prior fiscal
year and consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year);
 
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by Holdings to its shareholders
generally, as the case may be;
 
(f) promptly after any Loan Party obtains knowledge that (i) Moody’s or S&P
shall have announced a change in the Credit Rating established or deemed to have
been established by such rating agency, written notice of such Credit Rating
change and (ii) Moody’s, S&P or Fitch shall have announced a change in the
credit rating established by such rating agent with respect to this facility,
written notice of such rating change;
 
(g) within 20 days after the end of each fiscal month, an Asset Coverage
Certificate (together with any other supplemental reporting and supporting
documentation reasonably requested by the Administrative Agent) calculating the
Asset Coverage Ratio as of the last day of such fiscal month; and
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (other than
information which is subject to attorney-client privilege or which would result
in a breach of a confidentiality obligation of Holdings or any Subsidiary to any
other Person).
 
Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the earliest of the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’s website on the Internet at
the website address; (ii) on which such documents are posted to the Securities
and Exchange Commission’s (or any Governmental Authority succeeding to any or
all of the functions of said Commission’s) website (including as part of any
10-K or 10-Q filing) or (iii) on which such documents are posted on Holdings’
behalf on IntraLinks/IntraAgency or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (A) Holdings shall have notified the Administrative Agent
of the posting of such documents and (B) in the case of documents required to be
delivered pursuant to Section 5.01(a) or (b), Holdings shall deliver electronic
copies of such documents to the Administrative Agent if any Lender requests that
Holdings deliver such copies until a request to cease delivering copies is given
by the Administrative Agent at the request of such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain copies
of the documents referred to above,
 
 
 
 
66
 
and in any event shall have no responsibility to monitor compliance by Holdings
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
SECTION 5.02. Notices of Material Events.  The Parent Borrower will furnish to
the Administrative Agent for distribution to each Lender prompt written notice
after any Financial Officer or other executive officer obtains knowledge of any
of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Subsidiary thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect (other than any
Disclosed Matters);
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in liability of Holdings and its
Subsidiaries in an aggregate amount exceeding $100,000,000; and
 
(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
SECTION 5.03. Information Regarding Collateral.  (a)  The Parent Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
the legal name of any Loan Party, (ii) in the identity or type of organization
or corporate structure of any Loan Party, (iii) in the Federal Taxpayer
Identification Number or other identification number of any Loan Party, (iv) in
the jurisdiction of organization of any Loan Party or (v) in the address set
forth in the Uniform Commercial Code financing statement filed with respect to
any Loan Party.  Holdings and the Parent Borrower agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral.  The
Parent Borrower also agrees promptly to notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.
 
(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Parent Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Parent Borrower setting forth the information required
pursuant to Sections 1 (other than clause (d) thereof) and 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section.
 
 
 
 
67
 
(c) At any time during a Release Period, the provisions of paragraphs (a) and
(b) of this Section 5.03 shall not apply.
 
SECTION 5.04. Existence; Conduct of Business.  Each of Holdings and the Parent
Borrower will, and will cause each of its Material Subsidiaries to, (x) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and (y) except as would not reasonably be
expected to have a Material Adverse Effect, take all reasonable action to
preserve, renew and keep in full force and effect its rights, licenses, permits,
privileges and franchises; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, transfer of assets or dissolution permitted
under Section 6.03.
 
SECTION 5.05. Payment of Obligations.  Each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities, that, if not paid, would result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) Holdings, the Parent Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not result in a
Material Adverse Effect.
 
SECTION 5.06. Maintenance of Properties.  Each of Holdings and the Parent
Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of the business of Holdings and its
Subsidiaries (taken as a whole) in good working order and condition, ordinary
wear and tear, condemnation and casualty loss excepted, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit the disposition of any property
otherwise permitted by this Agreement; provided, further, that nothing in this
Section shall prevent Holdings or any Subsidiary from discontinuing the
operations or maintenance of any of its properties no longer deemed by Holdings
or such Subsidiary, as applicable, to be useful in the conduct of its business.
 
SECTION 5.07. Insurance.  Each of Holdings and the Parent Borrower will, and
will cause each of its Material Subsidiaries to, maintain, with financially
sound and reputable insurance companies or association or captive insurance
companies or pursuant to self-insurance, (a) insurance in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required to be
maintained pursuant to the Collateral Agreement.  The Parent Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
 
SECTION 5.08. Books and Records; Inspection Rights; Inventory Audits.  Each of
Holdings and the Parent Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in accordance with GAAP.  Each of
Holdings and the Parent Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and without disruption of the normal and
ordinary conduct of the business of Holdings, the Parent Borrower or any such
 
 
 
 
68
 
Subsidiary, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and, if an executive officer or a Financial Officer of the
Parent Borrower has been afforded an opportunity to be present, independent
accountants  (subject to such accountants’ customary policies and procedures),
all at such reasonable times during normal business hours and as often as
reasonably requested.  Each of Holdings and the Parent Borrower will, and will
cause each of its Subsidiaries to, permit the Administrative Agent or any
auditor that is satisfactory to the Administrative Agent, at any time upon
reasonable prior notice during normal business hours (but, unless an Event of
Default has occurred and is continuing, no more than once during any calendar
year), to perform audits of, conduct independent appraisals of and/or monitor
the inventory of Holdings and the other Loan Parties, provided that at any time
that at least two of Moody’s, S&P and Fitch issue ratings with respect to this
facility, of Ba2, BB and BB, respectively, or worse, then (x) the Administrative
Agent or any auditor satisfactory to the Administrative Agent will be permitted
to (i) perform audits and conduct independent appraisals of the inventory of
Holdings and its Subsidiaries but, except as provided in clause (ii), not more
frequently than once in any 365-day period, and (ii) for so long as the
aggregate Revolving Credit Exposures are more than 50% of the total Commitments,
perform ongoing audits, conduct ongoing appraisals and/or continuously monitor
the inventory of Holdings and its Subsidiaries and (y) Holdings will furnish to
the Administrative Agent for distribution to each Lender within 20 days after
the end of each fiscal month, a consolidated report of accounts payable for
Holdings and its Subsidiaries (including aging details) as of the last day of
such fiscal month and other information reasonably requested by the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.  Notwithstanding anything to the contrary in this Section
5.08, none of Holdings, the Parent Borrower or any Subsidiary will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that (a) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any bona fide
arm’s length third party contract or (b) is subject to attorney-client or
similar privilege or constitutes attorney work product; provided that each of
Holdings and the Parent Borrower will, and will cause each of its Subsidiaries
to, make available redacted versions of requested documents or, if unable to do
so consistent with the preservation of such privilege, shall endeavor in good
faith otherwise to disclose information responsive to the requests of the
Administrative Agent, any Lender or any of their respective Related Parties, in
a manner that will protect such privilege.
 
SECTION 5.09. Compliance with Laws.  Each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect.
 
SECTION 5.10. Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for general corporate purposes, including working capital
requirements, liquidity and the repayment of maturing commercial paper and other
Indebtedness of the Parent Borrower and Purchasing.  No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  Letters of Credit will be issued to support obligations
of the Account Parties in respect of purchases of inventory in the ordinary
course of business, as well
 
 
 
 
69
 
as other obligations of Holdings and its Subsidiaries incurred without violation
of this Agreement.
 
SECTION 5.11. Additional Guarantee Parties.  (a)  If any Subsidiary (other than
any Foreign Subsidiary or any Subsidiary, substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries) becomes a
Material Subsidiary or otherwise becomes a Guarantee Party after the Effective
Date, Holdings and the Parent Borrower shall, within three Business Days after
such Subsidiary becomes a Material Subsidiary or a Guarantee Party (as
applicable), notify the Administrative Agent and the Lenders thereof and cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary; provided that the requirements of this paragraph shall not apply
during a Release Period.
 
(b) If a Release Period commences, Holdings and the Parent Borrower agree that
at any time thereafter, if (i) the Credit Ratings are Ba1 and BB+ or (ii) a
Credit Rating is worse than Ba1 or BB+, as applicable, then Holdings and the
Parent Borrower will promptly, but in no event later than five Business Days
thereafter, cause the Collateral and Guarantee Requirement to be satisfied.
 
SECTION 5.12. Further Assurances.  Each of Holdings and the Parent Borrower
will, and will cause each Guarantee Party and each Additional Grantor to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions, which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Guarantee Parties and the Additional
Grantors.  At any time other than during a Release Period, Holdings and the
Parent Borrower also agree to provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Agreement.
 
SECTION 5.13. Maintenance of Ratings.  Holdings will use commercially reasonable
efforts to maintain continuously in effect (i) a Credit Rating from each of
Moody’s and S&P in respect of Holdings and (ii) a credit rating of this facility
from each of Moody’s, S&P and Fitch.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower and Purchasing
covenants and agrees with the Lenders that:
 
SECTION 6.01. Indebtedness.  Neither Holdings nor the Parent Borrower will, nor
will they permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a) Indebtedness created under the Loan Documents;
 
 
 
 
70
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements, in whole or in part, of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than in respect of any accrued interest, premium, fees, costs or expenses
payable in connection with such extension, renewal, refinancing or replacement)
or result in an earlier maturity date or decreased weighted average life
thereof; provided that Indebtedness in respect of which the holders thereof have
the unconditional right to require the issuer thereof to effect a redemption of
such Indebtedness for cash prior to the stated maturity date of such
Indebtedness shall be treated as maturing on the nearest such redemption date
for purposes of the foregoing calculations;
 
(c) Indebtedness of Holdings to any Subsidiary and of any Subsidiary to Holdings
or any other Subsidiary;
 
(d) Guarantees by Holdings of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of (i) so long as such Subsidiary also guarantees the
Obligations on a pari passu basis, any Loan Party or (ii) any other Subsidiary;
 
(e) Permitted Indebtedness;
 
(f) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals, refinancings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than in respect of any accrued interest,
premium, fees, costs or expenses payable in connection therewith); provided that
(i) such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $500,000,000 at any time outstanding;
 
(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than in
respect of any accrued interest, premium, fees, costs or expenses payable in
connection therewith); provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (g) shall not exceed
$500,000,000 at any time outstanding and (iii) after giving effect to such
Person becoming a Subsidiary and such Indebtedness, Holdings and the Parent
Borrower shall be in compliance on a pro forma basis with the covenants
contained in Sections 6.09 and 6.10, recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, as if such Person and all other acquired Persons that
have become Subsidiaries since the last day of such fiscal quarter had become
Subsidiaries on the first day of each relevant period for testing such
compliance;
 
 
 
 
71
 
(h) Permitted Long-Term Indebtedness;
 
(i) Indebtedness in an aggregate principal amount not to exceed $750,000,000 at
any time outstanding and any refinancings, extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (other than in respect of any accrued interest, premium, fees, costs or
expenses payable in connection with such refinancing, extension, renewal or
replacement), provided that such Indebtedness (i) shall be secured on a
second-priority basis only by Collateral of the Loan Parties and shall be
subject to the Intercreditor Agreement, (ii) shall not mature on or prior to the
Specified Date, (iii) shall not have terms more restrictive, taken as a whole,
than those set forth in this Agreement and (iv) shall be subject only to
mandatory prepayments, if any, that can be avoided through repayment or
prepayment of Loans or through investments by Holdings and its consolidated
Subsidiaries in assets to be used in their businesses, provided, further, that
no such Indebtedness may be incurred, extended, renewed or replaced at any time
during a Release Period; and
 
(j) other unsecured Indebtedness in an aggregate principal amount not exceeding
$250,000,000 at any time outstanding.
 
SECTION 6.02. Liens.  Neither Holdings nor the Parent Borrower will, nor will
they permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
 
(a) Liens created under the Loan Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of Holdings or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and refinancings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof, other than in respect of
any accrued interest, premium, fees, costs or expenses payable in connection
with such extension, renewal or replacement;
 
(d) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, other than in respect of any accrued
interest,
 
 
 
 
72
 
premium, fees, costs or expenses payable in connection with such extension,
renewal or replacement;
 
(e) Liens on fixed or capital assets acquired, constructed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
Holdings or any Subsidiaries;
 
(f) Liens in respect of leases or subleases granted to other Persons in the
ordinary course of business and not materially interfering with the conduct of
business of Holdings and its Subsidiaries, taken as a whole;
 
(g) Liens arising out of conditional sale, title retention, consignment
(including “sale or return” arrangements) or similar arrangements for the sale
of goods entered into by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business, provided that the aggregate amount of such goods
shall not exceed $200,000,000;
 
(h) Liens in favor of customs and revenue authorities arising as a matter of law
securing payment of customs duties in connection with the importation of goods;
 
(i) any encumbrance or restriction (including pursuant to put and call
agreements or buy/sell arrangements) with respect to the Equity Interests of any
joint venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;
 
(j) Liens on accounts receivable of the Parent Borrower or any of its
Subsidiaries that arise from the securitization of such accounts receivable;
 
(k) Liens (other than Liens on any inventory constituting Collateral) securing
Indebtedness of a Subsidiary to a Loan Party or of a Subsidiary that is not a
Loan Party to another Subsidiary that is not a Loan Party;
 
(l) Liens on property subject to sale and leaseback transactions not prohibited
by Section 6.06 and general intangibles related thereto;
 
(m) second-priority Liens on the Collateral securing Indebtedness permitted
pursuant to Section 6.01(i), provided that such second-priority Liens shall not
be permitted during a Release Period; and
 
(n) other Liens (other than Liens on any inventory constituting Collateral)
securing monetary obligations, provided that (i) the sum of the aggregate amount
of all monetary obligations secured by Liens pursuant to this clause (n), plus
the aggregate amount of all cash consideration received on or after the
Effective Date in respect of sale and leaseback transactions made in reliance on
clause (b) of Section 6.06, shall not
 
 
 
 
73
 
exceed 12.50% of Net Tangible Assets at any time and (ii) the aggregate book
value of all assets subject to Liens pursuant to this clause (n) shall not at
any time exceed $225,000,000.
 
SECTION 6.03. Fundamental Changes.  (a)  Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of the assets of the
Parent Borrower and its Subsidiaries, taken as a whole, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge with or into or consolidate with the Parent Borrower in a transaction
in which the Parent Borrower is the surviving corporation, (ii) any Person may
merge with or into or consolidate with any Subsidiary in a transaction in which
the surviving entity is or becomes a Subsidiary and (if any party to such merger
or consolidation is or becomes a Loan Party) is a Loan Party; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Subsidiary immediately prior to or after giving effect to such merger or
consolidation shall comply with Sections 6.04 and 6.05, as applicable, (iii) any
Subsidiary (other than the Parent Borrower) may liquidate or dissolve or change
its legal form if the Parent Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
the Parent Borrower and its subsidiaries and is not materially disadvantageous
to the Lenders; provided that, in the case of a liquidation or dissolution of a
Subsidiary that is a Loan Party, the Person into which such Subsidiary is
liquidated or dissolved shall be a Loan Party and shall succeed to or assume all
obligations of such Loan Party under the Loan Documents in a manner reasonably
satisfactory to the Administrative Agent, (iv) Holdings may effect a Permitted
Holding Company Reorganization, (v) any merger the sole purpose and effect of
which is to reincorporate or reorganize a Person in another jurisdiction in the
United States shall be permitted; provided that, if such Person is a Loan Party,
the surviving entity is a Loan Party (and, if not a Loan Party before such
merger, shall assume all obligations of such Loan Party under the Loan Documents
in a manner reasonably satisfactory to the Administrative Agent), and (vi) a
merger, dissolution, liquidation, consolidation, sale, transfer or other
disposition the purpose and effect of which is to effect a transaction permitted
pursuant to Section 6.05.
 
(b) Holdings will not, and will not permit any of its Subsidiaries to, engage to
any extent material to Holdings and its Subsidiaries (taken as a whole) in any
business other than the businesses of the type conducted by Holdings and its
Subsidiaries on the Effective Date and businesses reasonably related, ancillary
or complementary to the business or businesses of Holdings or any Subsidiary or
any reasonable extension, development or expansion thereof.
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions.  Neither Holdings nor the Parent Borrower will, nor will they
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or hold any loans or advances to, Guarantee any obligations of, or make
or hold any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or
 
 
 
 
74
a series of transactions) any assets of any other Person constituting a business
unit (each referred to for purposes of this definition as an “investment”),
except:
 
(a) Permitted Investments;
 
(b) investments existing on the date hereof and set forth on Schedule 6.04, and
any refinancing, replacement, renewal or extension of any such investment which
does not increase the amount thereof except pursuant to the terms of such
investment as of the Effective Date (as set forth on Schedule 6.04) or as
otherwise permitted by another clause of this Section 6.04;
 
(c) investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries;
 
(d) loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings or any other Subsidiary;
 
(e) Guarantees, subject to the limitations of Section 6.01 in the case of
Indebtedness;
 
(f) investments received in connection with the bankruptcy or reorganization of,
or settlement or satisfaction or partial satisfaction of delinquent accounts and
disputes with, customers, suppliers and other account debtors, in each case in
the ordinary course of business or upon the foreclosure with respect to any
secured investment;
 
(g) extensions of trade credit in the ordinary course of business;
 
(h) investments under Swap Agreements;
 
(i) investments held by a Subsidiary acquired after the Effective Date or of a
Person merged or consolidated with or into the Parent Borrower or a Subsidiary
in accordance with this Agreement after the Effective Date to the extent that
such investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
 
(j) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers; and
 
(k) other investments; provided that at the time of and immediately after giving
effect to any such investment, (i) Holdings and the Parent Borrower will be in
compliance on a pro forma basis with (A) the covenants contained in
Sections 6.09 and 6.10, recomputed as of the last day of the most recently ended
fiscal quarter of the Parent Borrower for which financial statements are
available and (B) the covenant contained in Section 6.11, recomputed as of the
last day of the most recently ended fiscal month of the Parent Borrower, as if
such investment and all other investments made in reliance on this
 
 
 
 
75
 
clause (k) had occurred on the first day of each relevant period for testing
such compliance and (ii) no Default shall have occurred and be continuing.
 
SECTION 6.05. Asset Sales.  Neither Holdings nor the Parent Borrower will, nor
will they permit any Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will Holdings and
the Parent Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than directors’ qualifying shares or to the
extent required by applicable law) (each referred to for purposes of this
definition as a “disposition”), except:
 
(a) sales of inventory, used or surplus equipment and Permitted Investments, in
each case in the ordinary course of business;
 
(b) disposals of inventory pursuant to promotional or similar activities in the
ordinary course of business;
 
(c) dispositions in the ordinary course of business of property no longer used
or useful in the conduct of the business of Holdings and the Subsidiaries;
 
(d) dispositions to the Parent Borrower or a Subsidiary;
 
(e) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) in the ordinary course of business of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable in the
ordinary course of business;
 
(f) (i) any exchange of real property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code or (ii) dispositions of
equipment in the ordinary course of business to the extent that (x) such
equipment is exchanged for credit against the purchase price of similar
replacement equipment or (y) the proceeds of such disposition are promptly
applied to the purchase price of such replacement equipment;
 
(g) any disposition arising from condemnation or similar action with respect to
any property or other assets, or voluntary exercise of termination rights under
any lease, license, concession or other agreement or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement;
 
(h) the lapse or abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and the other Subsidiaries taken as a whole;
 
(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings and
the Subsidiaries, taken as a whole;
 
 
 
 
 
76
(j) the unwinding of Swap Agreements;
 
(k) dispositions of accounts receivable in connection with the collection or
compromise thereof;
 
(l) (i) any dividend or other Restricted Payment permitted pursuant to (or
expressly not prohibited by) Section 6.07, (ii) any investment pursuant to
Section 6.04 and (iii) any Lien permitted by Section 6.02;
 
(m) sales of fixed or capital assets pursuant to Section 6.06(a);
 
(n) any issuance of Equity Interests by, or disposition of Equity Interests of,
any Subsidiary that is not a Material Subsidiary; and
 
(o) sales, transfers and other dispositions of assets (other than Equity
Interests in a Material Subsidiary) that are not permitted by any other clause
of this Section, provided that (i) Holdings and the Parent Borrower will be in
compliance on a pro forma basis with the covenants contained in Sections 6.09,
6.10 and 6.11, recomputed as of the last day of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements are available as
if such sale, transfer or disposition and all other sales, transfers or
dispositions made in reliance on this clause (o) had occurred on the first day
of each relevant period for testing such compliance and (ii) no Default shall
have occurred and be continuing;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d), (h), (j) and (l) above)
shall be made for fair value.  This Section shall not be construed to prohibit
transfers of cash by Holdings or any of its Subsidiaries that are not prohibited
by any other provision of this Agreement.
 
SECTION 6.06. Sale and Leaseback Transactions.  Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property (real or personal) used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of fixed or
capital assets that (a) is made for cash consideration in an amount not less
than the cost of such fixed or capital asset and is consummated within 90 days
after Holdings, the Parent Borrower or such Subsidiary, as applicable, acquires
or completes the construction of such fixed or capital asset or (b) is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset; provided that (i) any such sale or transfer made in reliance on
clause (b) is permitted by Section 6.05(o) and (ii) the sum of the aggregate
amount of all cash consideration received on or after the Effective Date in
respect of all sale and leaseback transactions made in reliance on clause (b),
plus the aggregate amount of all monetary obligations secured by Liens pursuant
to clause (j) of Section 6.02, shall not exceed 12.50% of Net Tangible Assets at
any time.
 
SECTION 6.07. Restricted Payments.  Neither Holdings nor the Parent Borrower
will, nor will they permit any Subsidiary to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:
 
 
 
 
77
(a) any wholly-owned Subsidiary may distribute any cash, property or assets to
Holdings, the Parent Borrower or any other Subsidiary that is its direct or
indirect parent;
 
(b) any Subsidiary may declare and pay dividends ratably with respect to its
Equity Interests;
 
(c) to the extent constituting Restricted Payments, the Subsidiaries may enter
into and consummate transactions permitted by Section 6.03;
 
(d) Holdings may pay cash in lieu of fractional Equity Interests;
 
(e) repurchases of Equity Interests of Holdings (i) deemed to occur on the
exercise of options or warrants or similar rights if such Equity Interests
represent the delivery of a portion of the Equity Interests subject to such
options or warrants or similar rights in satisfaction of the exercise price of
such options, warrants or similar rights (and do not involve cash consideration)
or (ii) deemed to occur in the case of payment by Holdings or the Parent
Borrower of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), in connection with the exercise of stock options (in
lieu of a portion of the shares that otherwise would be issued upon such
exercise);
 
(f) Holdings may make Restricted Payments in cash in an aggregate amount not to
exceed (i) $900,000,000 for repurchases of Equity Interests of Holdings during
the period from January 1, 2011, through December 31, 2011, plus (ii)
$500,000,000 during any fiscal year (or, in the case of fiscal year 2011, during
the period from the Effective Date through the end of such fiscal year);
provided that, at the time of declaration (in the case of a dividend) or payment
(in all other cases) and after giving effect thereto, (i) no Default has
occurred and is continuing and (ii) Holdings would be in compliance with
Sections 6.09 and 6.11 after giving effect to such Restricted Payment and any
Indebtedness being incurred in connection therewith; and
 
(g) Holdings may make any additional Restricted Payment in cash; provided that
(i) the amount of such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by Holdings after the Effective Date (other
than those made pursuant to clauses (d), (e) or (f) above), does not exceed the
sum, without duplication, of (A) 50% of Consolidated Net Income for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
ending after April 8, 2009, to the end of Holdings’ most recently ended fiscal
quarter for which financial statements are publicly available at the time of
such Restricted Payment (or, if such Consolidated Net Income for such period is
a deficit, minus 100% of such deficit); plus (B) 100% of the aggregate net cash
proceeds received by Holdings, during the period from April 8, 2009, to the date
of such Restricted Payment, from the issuance by Holdings of additional Equity
Interests (other than Disqualified Equity Interests or Equity Interests issued
to a Subsidiary or to an employee stock ownership plan or trust), and (ii) at
the time of declaration (in the case of a dividend) or payment (in all other
cases) and after giving effect thereto, (i) no
 
 
 
 
78
 
Default has occurred and is continuing and (ii) Holdings would be in compliance
with Sections 6.09 and 6.11 after giving effect to such Restricted Payment and
any Indebtedness being incurred in connection therewith.
 
Notwithstanding the foregoing, this Section 6.07 shall not apply at any time
that the Credit Ratings are Baa3 and BBB-, respectively, with stable outlook or
better.
 
SECTION 6.08. Restrictive Agreements.  Neither Holdings nor the Parent Borrower
will, nor will they permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of Holdings or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations (or any Indebtedness incurred to
refinance or replace the Obligations); provided that (a) the foregoing shall not
apply to any prohibitions, restrictions or conditions imposed (i) by law, rule,
regulation or judicial order, or required by any regulatory authority having
jurisdiction over Holdings or any Subsidiary or any of their respective
businesses or (ii) by  any Loan Document or any related documents or agreements,
(b) the foregoing shall not apply to any prohibitions, restrictions or
conditions existing on the date hereof identified on Schedule 6.08 or to any
refinancing, extension or renewal, in whole or in part, of, or any amendment,
supplement or modification of, any Indebtedness or other obligation or other
agreement, document or instrument existing on the date hereof identified on
Schedule 6.08 containing any such prohibition, restriction or condition (but
without expanding the scope of any such prohibition, restriction or condition in
any material respect), (c) the foregoing shall not apply to prohibitions,
restrictions or conditions contained in agreements relating to the direct or
indirect disposition of Equity Interests of any Person, property or assets,
imposing restrictions with respect to such Person, Equity Interests, property or
assets pending the closing of such disposition, provided that such disposition
is permitted hereunder, (d) the foregoing shall not apply to prohibitions,
restrictions or conditions contained in any agreement of a Person that becomes a
Subsidiary after the Effective Date which existed prior to the date that such
Person became a Subsidiary; provided that such prohibitions, restrictions or
conditions existed at the time that such Person became a Subsidiary and were not
created in contemplation of such Person becoming a Subsidiary and do not apply
to any other Subsidiary or any assets other than those of the Subsidiary so
acquired, (e) the foregoing shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to secured Indebtedness or other
obligations not prohibited by this Agreement if such prohibitions, restrictions
or conditions apply only to the property or assets securing such Indebtedness or
obligations and any proceeds and products thereof and after-acquired property,
except as may otherwise be permitted under this Section 6.08, (f) the foregoing
shall not apply to (i) customary provisions in leases and other contracts or
agreements restricting the transfer, assignment, pledge or mortgage thereof, or
the subletting, assignment or transfer of any property or asset subject thereto,
(ii) any reciprocal easement agreements containing customary provisions
restricting dispositions of real property interests and (iii) Capital Lease
Obligations, tax retention and other synthetic lease obligations and purchase
money obligations that impose restrictions with respect to the property or
assets so acquired and (g) the foregoing shall not apply to any agreement
governing or relating to Indebtedness relating to the securitization of accounts
receivable to the extent that such restrictions apply only to such accounts
receivable and the proceeds thereof.
 
 
 
 
79
 
SECTION 6.09. Leverage Ratio.  The Leverage Ratio as of the last day of any
fiscal quarter ending during any period set forth below shall not exceed 3.00 to
1.00.
 


SECTION 6.10. Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio for
any period of four consecutive fiscal quarters of Holdings ending during any
period set forth below shall not be less than the ratio set forth below opposite
such period:
 
Periods Ending
Ratio
Effective Date through and including the last day of the fiscal quarter ending
on or about October 29, 2011
 
2.50 to 1.00
Thereafter
3.00 to 1.00



 
SECTION 6.11. Asset Coverage Ratio.  The Asset Coverage Ratio as of any date
shall not be less than 3.00 to 1.00.
 
SECTION 6.12. Restriction on Non-Material Subsidiaries.  Neither Holdings nor
the Parent Borrower will permit, at any time, the Non-Material Subsidiaries that
have not satisfied the Collateral and Guarantee Requirement to have, in the
aggregate, Net Tangible Assets representing in excess of 5% of the total Net
Tangible Assets of Holdings and its Subsidiaries.
 
ARTICLE VII

 
Events of Default
 
SECTION 7.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a) any Borrower shall fail to pay any principal of any Loan of such Borrower or
any Account Party shall fail to reimburse any LC Disbursement made in respect of
a Letter of Credit issued for the account of such Account Party, in each case
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
 
(b) any Borrower or any Account Party shall fail to pay any interest or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable by it under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or pursuant to any Loan Document or any amendment or modification
thereof or waiver thereunder, or any material representation or warranty in any
report,
 
 
 
 
80
 
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d) Holdings, the Parent Borrower or Purchasing shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.04 (with
respect to the existence of Holdings, the Parent Borrower or Purchasing) or 5.10
or in Article VI;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower (which notice will be given at the request of any Lender);
 
(f) Holdings or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) Indebtedness in respect of which the
holders thereof have the unconditional right to require the issuer thereof to
effect a redemption of such Indebtedness prior to the stated maturity of such
Indebtedness, solely as a result of the exercise by such holders of such right;
 
(h) subject to Section 7.02, an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Holdings or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i) subject to Section 7.02, Holdings or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this
 
 
 
 
81
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(j) subject to Section 7.02, Holdings or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third
party insurance as to which the insurer has been notified of the potential claim
and does not dispute coverage) shall be rendered against Holdings, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Holdings or any Subsidiary to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would result in a Material Adverse Effect;
 
(m) at any time other than during a Release Period, (i) any Guarantee Party’s
Guarantee under the Collateral Agreement shall cease to be in full force and
effect (other than in accordance with the terms of this Agreement and the
Collateral Agreement) or shall be declared to be null and void or any Guarantee
Party shall repudiate its obligations under its Guarantee under the Collateral
Agreement or (ii) any Lien purported to be created under the Collateral
Agreement shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral having an aggregate fair value of
$10,000,000 or more, with the priority required by the Collateral Agreement, in
each case for any reason other than the failure of the Administrative Agent to
file any financing statement (or amendment thereto) delivered to it for filing
and except as a result of the sale or other disposition of the applicable
Collateral in a transaction not prohibited under the Loan Documents; or
 
(n) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to Holdings, a
Borrower or an Account Party described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the request of the Required Lenders, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued
 
 
 
 
82
 
interest thereon and all fees and other obligations of the Borrowers and the
Account Parties accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and each Account Party; and in case of any
event with respect to Holdings, a Borrower or an Account Party described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers and the Account
Parties accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and each Account Party.
 
SECTION 7.02. Exclusion of Immaterial Subsidiaries.  At any time during a
Release Period, solely for purposes of determining whether a Default has
occurred under clause (h), (i) or (j) of Section 7.01, any reference in any such
clause to any “Subsidiary” shall be deemed to exclude any Subsidiary that is not
a Material Subsidiary affected by any event or circumstance referred to in any
such clause; provided, that if it is necessary to exclude more than one
Subsidiary from clause (h), (i) or (j) of Section 7.01 pursuant to this Section
in order to avoid a Default thereunder, all excluded Subsidiaries shall be
considered to be a single consolidated Subsidiary for purposes of determining
whether any excluded Subsidiary is a Material Subsidiary.
 
ARTICLE VIII

 
The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints JPMorgan
Chase Bank, N.A., and its successors to serve as administrative agent under the
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Parent Borrower or any other
Subsidiary or Affiliate thereof as if it were not the Administrative Agent
hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
 
 
 
 
83
 
disclose, any information relating to Holdings or any of its Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own bad faith, gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Parent Borrower, Purchasing or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Parent Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Parent Borrower, to appoint a successor (provided, that such Parent Borrower
consent (i) shall not be unreasonably withheld and (ii) shall not be required
if, at the time of such appointment, an Event of Default has occurred and is
continuing).  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an
 
 
 
 
84
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor.  After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  The Joint
Bookrunners, Lead Arrangers and Syndication Agent (each as identified on the
cover page of this Agreement), in their capacities as such, shall have no
rights, powers, duties, liabilities, fiduciary relationships or obligations
under this Agreement or any other documents related thereto.
 
Each of the Lenders hereby (a) authorizes and instructs the Administrative Agent
to enter into an Intercreditor Agreement if Indebtedness is incurred that is
secured by Liens contemplated by clause (m) of Section 6.02 and (b) agrees that
it will be bound by and will take no actions contrary to the provisions of such
Intercreditor Agreement.
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to Holdings, the Parent Borrower or Purchasing, to it at J. C. Penney
Corporation, Inc., 6501 Legacy Drive, Mail Code 1304, Plano, TX 75024, Attention
of the Treasurer (Telecopy No. (972) 431-2044), with a copy to the General
Counsel of the Parent Borrower;
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Floor 10, Houston, Texas 77002-6925,
Attention of Thai Pham, Loan & Agency Services (Telecopy No. (713) 750-2884),
with a
 
 
 
 
85
 
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New
York 10179, Attention of Sarah Freedman (Telecopy No. (212) 622-6603); and
 
(iii) if to any other Lender, any Issuing Bank or any Swingline Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.
 
(b) Notices and other communications to the Issuing Banks and Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Issuing Bank or Lender.  The
Administrative Agent, Holdings, the Parent Borrower or Purchasing may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02. Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b) Except as expressly contemplated by Section 2.22 or 2.23 or with respect to
any amendment to this Agreement contemplated by the definition of “Permitted
Holding Company Reorganization” (which amendment shall be permitted if entered
into by the parties referred to therein), neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrowers, the Account
Parties and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall
 
 
 
 
 
86
 
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
provisions of Section 2.12(c) providing for the default rate of interest, or to
waive any obligations of any Borrower or any Account Party to pay interest at
such default rate, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to amend the provisions of Section
2.12(c) providing for the default rate of interest, or to waive any obligations
of any Borrower or any Account Party to pay interest at such default rate, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (vi) release the Parent Borrower or Holdings from its
Guarantee under the Collateral Agreement (except as expressly provided in the
Collateral Agreement), or limit all or substantially all its liability in
respect of such Guarantee, without the written consent of each Lender, (vii)
release all or substantially all of the Loan Parties from their Guarantees under
the Collateral Agreement (except as expressly provided in the Collateral
Agreement), or limit all or substantially all their liability in respect of such
Guarantees, without the written consent of each Lender, (viii) release all or
substantially all of the Collateral from the Liens of the Collateral Agreement
(except as expressly provided in Section 6.15(d) of the Collateral Agreement)
without the written consent of each Lender or (ix) change Section 2.05(k)(i) in
a manner that would alter the participation obligation of any Lender, without
the written consent of such Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be.  Notwithstanding the foregoing, (x) the
consent of the Required Lenders shall not be required to amend this Agreement to
increase the total Commitments pursuant to Section 2.22 and to make other
changes incidental thereto or contemplated thereby and (y) this Agreement may be
amended by an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency;
provided that, in the case of clause (y), the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, written notice from the Required Lenders to the effect
that the Required Lenders object to such amendment.
 
(c) Notwithstanding anything to the contrary, this Agreement may be amended (or
deemed amended) or amended and restated, in whole or in part, with the written
consent of the Required Lenders, the Administrative Agent and the Parent
 
 
 
 
87
 
Borrower to (i) add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding hereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
facilities and the accrued interest and fees in respect thereof, (ii) to
include, as appropriate, Lenders holding such credit facilities in any required
vote or action of the Required Lenders or of the Lenders of each facility under
this Agreement and (iii) to provide class protection for any additional credit
facilities in a manner consistent with those provided the original facilities
pursuant to the provisions of this Agreement originally in effect.
 
(d) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provision of this Agreement and/or any other Loan Document
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Parent Borrower may, upon prior written notice to the
Administrative Agent and the Non-Consenting Lender, elect to replace such
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity shall
agree, as of such date, to purchase (and the Non-Consenting Lender shall be
obligated to sell) for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Section 9.04(b) (provided that each such bank or other
entity, if not already a Lender (or an Affiliate of a Lender) hereunder, shall
be subject to the approval of the Administrative Agent (not to be unreasonably
withheld)), (ii) the replacement Lender shall pay the processing and recordation
fee referred to in Section 9.04(b)(ii)(C), if applicable, in accordance with the
terms of such Section, (iii) the replacement Lender shall grant its consent with
respect to the applicable proposed change, waiver, discharge or termination and
(iv) the replacement Lender shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement (1) all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
and the Account Parties hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.14 and 2.16, and (2) an amount, if any, equal to the payment which
would have been due to such Non-Consenting Lender on the day of such replacement
under Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.  In connection with any
such replacement, if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the replacement Lender executes and delivers such Assignment
and Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrowers and the Account Parties owing to the Non-Consenting
Lender relating to the loans and participations so assigned shall be paid in
full by the replacement Lender to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and
 
 
 
 
88
 
Assumption and/or such other documentation as of such date and the applicable
Borrowers and/or Account Parties shall be entitled (but not obligated) to
execute and deliver such Assignment and Assumption and/or such other
documentation on behalf of such Non-Consenting Lender.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a)  The Parent Borrower and
the other Loan Parties, jointly and severally, shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (and, solely in respect of the syndication of the credit facilities
and the preparation of the initial Loan Documents, the Commitment Parties and
their Related Parties), including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) (provided that, notwithstanding anything herein to the contrary,
the Parent Borrower shall be responsible for the fees and expenses of only one
counsel to the Administrative Agent, its Affiliates, the Commitment Parties and
their Related Persons (and one local counsel in each relevant jurisdiction), it
being understood that this proviso applies only to this clause (a)(i)), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (iv) all reasonable fees associated with, and all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with, any inventory audit performed by the Administrative Agent or
any auditor that is satisfactory to the Administrative Agent on behalf of the
Administrative Agent, as well as any such expenses incurred by the
Administrative Agent in connection with the monitoring and independent
appraisals of such inventory, in each case as contemplated by Section
5.08.  This Section 9.03(a) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.
 
(b) The Parent Borrower and the other Account Parties, jointly and severally,
shall indemnify each Commitment Party, the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the
 
 
 
 
89
 
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) in the case of each Commitment Party and its Related Parties, the
Commitment Letter or their activities thereunder or (iv)  any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) arise in connection
with any judgment rendered by a court of competent jurisdiction in favor of any
Borrower or Account Party against such Indemnitee, (y) result from the gross
negligence or willful misconduct of such Indemnitee (as finally determined by a
court of competent jurisdiction) or (z) result from any dispute among the
Lenders and the Administrative Agent, or any of them, other than disputes
resulting from the fault of any Loan Party.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. To the extent that the Parent Borrower
or any other Account Party fails to pay any amount required to be paid by it to
the Administrative Agent, any Issuing Bank or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the applicable Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the applicable
Issuing Bank or the applicable Swingline Lender in its capacity as such.
 
(c) To the extent permitted by applicable law, neither Holdings, any Borrower,
any Account Party or any other Subsidiary shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, the
Commitment Letter, any Loan or Letter of Credit or the use of the proceeds
thereof.
 
(d) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings, any Borrower nor any Account Party may assign or otherwise transfer
any of its rights or obligations hereunder except in a transaction expressly
permitted hereby that expressly contemplates such assignment or transfer without
the prior written consent of each Lender (and any attempted assignment or
transfer by Holdings, any Borrower or any Account Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon
 
 
 
 
90
 
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, any Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than Holdings or any
Subsidiary or Affiliate thereof) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); with the prior written consent (such consent not to be
unreasonably withheld) of:
 
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender immediately prior to giving effect to such assignment.
 
(ii) Assignments shall be subject to the following conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Parent Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Parent Borrower shall be required if an Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such fee shall not apply to any
assignment made by a Lender to an Affiliate of such Lender; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such
 
 
 
 
 
91
 
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Account Parties, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans (and the stated interest thereon) and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and
Holdings, the Borrowers, the Account Parties, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Parent Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(vi) In the case of any assignment for which the Parent Borrower’s consent is
not required, the Administrative Agent shall provide the Parent Borrower with
notice promptly upon receipt of an Assignment and Assumption with respect to
such assignment.
 
(c) (i)  Any Lender may, without the consent of Holdings, any Borrower, any
Account Party, the Administrative Agent, any Issuing Bank or any Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) Holdings, the
Borrowers, the Account Parties, the Administrative Agent, each Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
any avoidance of doubt, such Lender shall be responsible for the indemnity under
Section 2.16(d) with respect to any payments made to such Participant.  Any
agreement or
 
 
 
 
 
92
 
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly affects such Participant.  Subject to paragraph (c)(ii) of this
Section, Holdings, the Borrowers and the Account Parties agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided that such Participant agrees to be subject
to Sections 2.17(c) and 2.18 as though it were a Lender.  Each Lender that sells
a participation, acting solely for this purpose as an agent of the Borrowers and
the Account Parties, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided, however, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in “registered form” under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
Holdings, the Borrowers, the Account Parties, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower (not to be unreasonably withheld or delayed),
provided that the Participant shall be subject to the provisions of Sections
2.17(c) and 2.18.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall
 
 
 
 
93
 
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case for which no claim has been made) or any
Letter of Credit is outstanding (except to the extent any such Letter of Credit
has had cash collateral or other credit support (satisfactory to the applicable
Issuing Bank(s) in its or their sole discretion) issued therefor and the Issuing
Banks have agreed (in their sole discretion) to release the Lenders from their
participations in such Letters of Credit) and so long as the Commitments have
not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Issuing Bank and Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Issuing Bank or Lender to or for the credit or the account of any
Borrower or any Account Party against any of and all the obligations of such
Borrower or such Account Party (as the case may be) now or hereafter existing
under this Agreement held by such Issuing Bank or Lender, irrespective of
whether or not such Issuing
 
 
 
 
94
 
Bank or Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  The rights of
each Issuing Bank and Lender under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Issuing Bank or
Lender may have.  Any Lender or Issuing Bank exercising its rights under this
Section shall give notice thereof to the relevant Borrower and the relevant
Account Party on or prior to the day of the exercise of such rights.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.
 
(b) Each of Holdings, the Borrowers and the Account Parties hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, a Borrower or an Account Party or
any of their respective properties in the courts of any jurisdiction.
 
(c) Each of Holdings, the Borrowers and the Account Parties hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
 
 
 
95
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent  required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Loan Parties and their Obligations, (vii) with the consent of the Parent
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than Holdings, a Borrower or an Account Party.  For
the purposes of this Section, “Information” means all information received from
Holdings, any Borrower or any Account Party relating to Holdings, any Borrower,
any Account Party or their respective business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by Holdings, any Borrower or any
Account Party.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
 
 
96
 
(b) Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
Information and that it will handle such material non-public Information in
accordance with those procedures, applicable law, including Federal and state
securities laws, and the terms hereof.
 
(c) All information, including waivers and amendments, furnished by the Loan
Parties, their representatives or the Administrative Agent pursuant to, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain material non-public Information about the Loan Parties and
their securities.  Accordingly, each Lender represents to Holdings (on behalf of
the Loan Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14. USA Patriot Act.  Each Lender hereby notifies each of the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify such Loan Parties in
accordance with the Patriot Act.
 
SECTION 9.15. Existing Credit Agreement.  (a)  Each of the Lenders party hereto
that is a “Lender” under the Existing Credit Agreement hereby waives advance
notice of any termination or reduction of commitments and prepayment of loans
under the Existing Credit Agreement; provided that notice thereof is provided on
the Effective Date.
 
(b) Effective on the Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety hereby.  The amendment and restatement of
the Existing Credit Agreement hereby shall not be construed to discharge or
otherwise affect any obligations of the Loan Parties accrued or otherwise owing
under the Existing Credit Agreement that have not been paid, it being understood
that such obligations shall
 
 
 
 
97
 
continue as obligations hereunder.  Without limiting the generality of the
foregoing, this Agreement is not intended to constitute a novation of the
Existing Credit Agreement.
 
(c) On and as of the Effective Date (i) the “Commitment” of each “Lender” (in
each case, as defined in the Existing Credit Agreement) that is not a Lender
party to this Agreement shall terminate, and such “Lender” shall cease to be a
Lender hereunder for all purposes and (ii) the remaining “Commitments” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
shall be adjusted as necessary such that, on and as of the Effective Date, the
Commitments hereunder shall be as set forth on Schedule 2.01.
 
(d) Each of the Lenders party hereto that is a “Lender” under the Existing
Credit Agreement hereby waives any Default arising from the failure of the
Parent Borrower, Holdings and Purchasing to comply with the requirements of
Section 6.07 of the Existing Credit Agreement.
 
SECTION 9.16. No Fiduciary Duty.  The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their Affiliates.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its Affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.
 
[The remainder of this page has been left blank intentionally.]

 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
J. C. PENNEY COMPANY, INC.,
 
 
by: /s/ M. P. Dastugue     
 
Name: M. P. Dastugue               
 
Title: Executive Vice President
and Chief Financial Officer 

 
          J. C. PENNEY CORPORATION, INC.,
 
 
by: /s/ M. D. Porter   
 
Name: M. D. Porter                  
 
Title: Vice President, Treasurer


 
                         J. C. PENNEY PURCHASING CORPORATION,
 
 
by: /s/ M. D. Porter   
 
Name: M. D. Porter                  
 
Title: Vice President, Treasurer of
         J. C. Penney Corporation, Inc.

 
                    JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent,
 

 
by: /s/ Sarah L. Freedman   
 
Name: Sarah L. Freedman           
 
Title: Vice President

 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL 
             ASSOCIATION, individually and as  LC Agent,
 
 
by: /s/ Greg Campbell  
 
Name: Greg Campbell                 
 
Title: Director

 
 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Bank of America, N. A.
 
by: /s/ Michael B. Delaney   
 
Name: Michael B. Delaney                  
 
Title: Vice President





 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Barclays Bank PLC
 
by: /s/ Diane Rolfe   
 
Name: Diane Rolfe                
 
Title: Director




 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Compass Bank 
 
by: /s/ Ramon Garcia    
 
Name: Ramon Garcia              
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: HSBC Bank USA, N.A.
 
by: /s/ Brian Gingue   
 
Name: Brian Gingue                   
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: THE ROYAL BANK OF SCOTLAND PLC
 
by: /s/ Tracy Rahn   
 
Name: Tracy Rahn               
 
Title: Director  



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: U.S. Bank National Association
 
by: /s/ Blake Malia   
 
Name: Blake Malia                   
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Citibank N.A.
 
by: /s/ Allen Fisher   
 
Name: Allen Fisher                  
 
Title: Vice President         
   



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  GOLDMAN SACHS BANK USA
 
by: /s/ Mark Walton   
 
Name: Mark Walton                   
 
Title: Authorized Signatory 



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  THE BANK OF NEW YORK MELLON
 
by: /s/ Thomas J. Tarasovich, Jr.  
 
Name: Thomas J. Tarasovich, Jr.                
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Standard Chartered Bank  
 
by: /s/ James P. Hughes    
 
Name: James P. Hughes                 
 
Title: Director
      by: /s/ Robert K. Reddington   Name: Robert K. Reddington   Title: Credit
Documentation Manager



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: STATE STREET BANK AND TRUST COMPANY
 
by: /s/ Juan G. Sierra    
 
Name: Juan G. Sierra                 
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: UMB Bank, n.a. 
 
by: /s/ David A. Proffitt    
 
Name: David A. Proffitt                 
 
Title: Senior Vice President 



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
by: /s/ D. Barnell   
 
Name:  D. Barnell                 
 
Title: Authorized Signatory



 
 
 
 
 
                                                                                
 
 
 
    
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Union Bank, N.A. 
 
by: /s/ Megan Webster    
 
Name: Megan Webster                  
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  PNC Bank, National Association
 
by: /s/ Robin C. Bunch   
 
Name: Robin C. Bunch                  
 
Title: Credit Officer



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  KeyBank National Association
 
by: /s/ Marianne T. Meil
 
Name: Marianne T. Meil              
 
Title: Senior Vice President



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Banco Popular de Puerto Rico
 
by: /s/ Hector J. Gonzalez   
 
Name: Hector J. Gonzalez               
 
Title: Vice President



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: The Northern Trust Company
 
by: /s/ Morgan A. Lyons    
 
Name: Morgan A. Lyons       
 
Title: Senior Vice President 



 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  Capital One, N.A.
 
by: /s/ Mary Jo Hoch    
 
Name: Mary Jo Hoch    
 
Title: Senior Vice President 


 

 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER:  REGIONS BANK
 
by: /s/ Cyndi Giles    
 
Name: Cyndi Giles     
 
Title: Vice President 


 

 
 
 
 
 
                                                                                
 
 
 
   
SIGNATURE PAGE TO J.C. PENNEY COMPANY, INC.
CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE
 
LENDER: Chang Hwa Commercial Bank, Ltd., New York Branch 
 
by: /s/ Eric Y.S. Tsai    
 
Name: Eric Y.S. Tsai      
 
Title: Vice President & General Manager


 

 
 
 
 


 




SCHEDULE 2.01




Commitments


INSTITUTION
COMMITMENT
JPMorgan Chase Bank, N.A.
$107,500,000
Bank of America, N.A.
107,500,000
Barclays Bank PLC
107,500,000
Wells Fargo Bank, National Association
107,500,000
BBVA Compass
75,000,000
HSBC Bank USA, National Association
75,000,000
The Royal Bank of Scotland plc
75,000,000
U.S. Bank
75,000,000
Citibank, N.A.
60,000,000
Goldman Sachs Bank USA
60,000,000
The Bank of New York Mellon
45,000,000
Standard Chartered Bank
45,000,000
State Street Bank and Trust Company
45,000,000
UMB Bank, n.a.
45,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
30,000,000
Union Bank
30,000,000
PNC Bank, National Association
25,000,000
KeyBank National Association
25,000,000
Banco Popular de Puerto Rico
25,000,000
The Northern Trust Company
25,000,000
Capital One, N.A.
25,000,000
Regions Bank
25,000,000
Chang Hwa Commercial Bank, Ltd.
10,000,000
Total
$1,250,000,000





 
 
 
 




SCHEDULE 2.05




Issuing Banks


Bank of America, N.A.


The Bank of New York Mellon


Barclays Bank PLC


BBVA Compass


HSBC Bank USA, National Association


JPMorgan Chase Bank, N.A.


KeyBank National Association


PNC Bank, National Association


The Royal Bank of Scotland plc


Standard Chartered Bank


UMB Bank, n.a.


U.S. Bank


Wells Fargo Bank, National Association


 
 
 
 
 
 
SCHEDULE 3.06


Disclosed Matters


None.


 
 
 
 


SCHEDULE 3.12


Material Subsidiaries


J. C. Penney Corporation, Inc.
JCP Real Estate Holdings, Inc.
J. C. Penney Properties, Inc.


 
 
 
 


SCHEDULE 6.01


Existing Indebtedness


Name of Issuer
Title of Securities of Issuer
Amount of Such Securities Outstanding (in millions of $)
J. C. Penney Corporation, Inc.*
5.75% Senior Notes Due 2018
300
J. C. Penney Corporation, Inc.*
5.65% Senior Notes Due 2020
400
J. C. Penney Corporation, Inc.*
6.375% Senior Notes Due 2036
400
J. C. Penney Corporation, Inc.*
6.875% Medium-Term Notes Due 2015
200
J. C. Penney Corporation, Inc.*
6.9% Notes Due 2026
    2
J. C. Penney Corporation, Inc.*
7.125% Debentures Due 2023
255
J. C. Penney Corporation, Inc.*
7.4% Debentures Due 2037
326
J. C. Penney Corporation, Inc.*
7.625% Notes Due 2097
500
J. C. Penney Corporation, Inc.*
7.65% Debentures Due 2016
200
J. C. Penney Corporation, Inc.*
7.95% Debentures Due 2017
285
J. C. Penney Corporation, Inc.*
9.0% Notes Due 2012
230
Total
 
 3,098
     
* J. C. Penney Company, Inc. is a co-obligor (or guarantor, as appropriate) for
these outstanding debt securities.
     
Other Debt:
   
Capital lease obligations
 
$1 million





Existing Letters of Credit outstanding under the Existing Credit Agreement that
will become Letters of Credit outstanding hereunder on the Effective Date.




 
 
 
 


SCHEDULE 6.02


Existing Liens


Capital lease obligations
$1.0 million
   









 
 
 
 


SCHEDULE 6.04


Existing Investments




JCP Realty, Inc. and its subsidiaries
100% of common stock
Leveraged lease investments
$136.0 million (as of January 29, 2011)



 
 
 
 


SCHEDULE 6.08


Existing Restrictions






1.
Restrictions which appear in the Existing Indentures as they are defined in the
Credit Agreement.



2.
Restrictions which appear in JCPenney leases which prevent the use of that
leasehold interest itself as security for any obligation.



 
 
 
 



 
EXHIBIT A


[FORM OF]
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
 
1.
Assignor:
 

 
 
2.
Assignee:
 

 
 
[and is an Affiliate/Approved Fund of [Identify Lender]]1

 
 
3.
Borrowers: J.C. Penney Corporation, Inc. and each Borrowing Subsidiary.

 
 

--------------------------------------------------------------------------------

1 Select as applicable
 
 
 
 
 
 
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement.

 
 
5.
Credit Agreement:  The Amended and Restated Credit Agreement dated as of April
29, 2011 among J.C. Penney Company, Inc., J.C. Penney Corporation, Inc., J.C.
Penney Purchasing Corporation, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Wells Fargo Bank, National Association, as LC
Agent.

 
 
6.
Assigned Interest:

 
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
 
 

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Commitment", "Revolving Loan", "Swingline Loan", etc.)
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR [NAME OF ASSIGNOR],
 
by______________________________
Title:
 
 
 
ASSIGNEE [NAME OF ASSIGNEE],
 
by _____________________________
Title:
 


 
Consented to:
J.C. PENNEY CORPORATION, INC.,
 
by ____________________________
Title:
 
Consented to and Accepted:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 
 
by  ___________________________
Title:



 
 
 
 
 
ANNEX 1


J.C. PENNEY COMPANY, INC.
J.C. PENNEY CORPORATION, INC.
J.C. PENNEY PURCHASING CORPORATION
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other agreement, instrument or document related thereto
(each, a “Loan Document”), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations
 
 
 
 
 
2  
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 
 
 
 



 
 
EXHIBIT B


[RESERVED]



 
 
 
 
EXHIBIT C
 






FORM OF AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
 
dated as of
 
April [●], 2011,
 
among
 
J. C. PENNEY COMPANY, INC.,
J. C. PENNEY CORPORATION, INC.,
J. C. PENNEY PURCHASING CORPORATION,




the Subsidiaries of J. C. Penney Company, Inc.
identified herein,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 
 
 
 
 
 
 
 

   Table of Contents        Page  
ARTICLE I
 Definitions
 
   SECTION 1.01. Credit Agreement  1  SECTION 1.02. Other Defined Terms  1  
 
 ARTICLE II
Guarantee
 
   SECTION 2.01. Guarantee   3  SECTION 2.02. Guarantee of Payment  3  SECTION
2.03. No Limitations, Etc.  4  SECTION 2.04.   Reinstatement   5  SECTION 2.05.
Agreement To Pay; Subrogation  5  SECTION 2.06. Information  5  
 
ARTICLE III
Security Interest
 
   SECTION 3.01. Security Interest   5  SECTION 3.02.  Representations and
Warranties  6  SECTION 3.03.  Covenants  7  
 
ARTICLE IV
Remedies
 
   SECTION 4.01. Remedies upon Default   9  SECTION 4.02.  Application of
Proceeds   11  
 
ARTICLE V
Indemnity, Subrogation and Subordination
 
   SECTION 5.01.  Indemnity and Subrogation  11  SECTION 5.02. Contribution and
Subrogation  12  SECTION 5.03.  Subordination   12  
 
ARTICLE VI
Miscellaneous
       

 
 
 
 
 
 
 
 

 SECTION 6.01.  Notices  13  SECTION 6.02.  Rights Absolute   13  SECTION 6.03. 
Survival of Agreement   13  SECTION 6.04.  Binding Effect; Several Agreement  13
 SECTION 6.05. Successors and Assigns  14  SECTION 6.06.  Administrative Agent’s
Fees and Expenses; Indemnification  14  SECTION 6.07. Administrative Agent
Appointed Attorney-in-Fact  14  SECTION 6.08. Applicable Law  15  SECTION 6.09. 
Waivers; Amendment   15  SECTION 6.10. WAIVER OF JURY TRIAL   15  SECTION 6.11.
Severability   16  SECTION 6.12.  Counterparts  16  SECTION 6.13.  Headings  16
 SECTION 6.14.   Jurisdiction; Consent to Service of Process  16  SECTION 6.15. 
Termination or Release  17  SECTION 6.16.  Additional Guarantors  18  SECTION
6.17. Additional Grantors  18  SECTION 6.18. Right of Setoff   18  SECTION 6.19.
Existing Collateral Agreement  19        SCHEDULE I  Subsidiary Grantors  
 SCHEDULE II   Subsidiary Guarantors    SCHEDULE III   Insurance Requirements  
       EXHIBIT A  Form of Guarantee Supplement    EXHIBIT B    Form of Grantor
Supplement    EXHIBIT C Form of Perfection Certificate  

 
                                    
ii
 
 
 
 


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of April [●],
2011 (this “Agreement”), among J. C. PENNEY COMPANY, INC. (“Holdings”), J. C.
PENNEY CORPORATION, INC. (the “Parent Borrower”), J. C. PENNEY PURCHASING
CORPORATION (“Purchasing”), the Subsidiaries of Holdings identified on the
signature pages hereof and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders and the Issuing Banks (each as defined in the Credit Agreement
(as defined below)) (in such capacity, the “Administrative Agent”).
 
Reference is made to (a) the Existing Credit Agreement (as defined in the Credit
Agreement referred to below) and (b) the Guarantee and Collateral Agreement
dated as of April 8, 2009 (as amended through the date hereof, the “Existing
Collateral Agreement”) among Holdings, the Parent Borrower, Purchasing, each
subsidiary of Holdings listed on Schedule I thereto and the Administrative
Agent.  The Existing Credit Agreement is being amended and restated pursuant to
and in accordance with the Credit Agreement.  The amendment and restatement of
the Existing Credit Agreement pursuant to the Credit Agreement is conditioned
upon, among other things, the execution and delivery of this Agreement in order
to amend and restate the Existing Collateral Agreement.
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement (as defined herein).  All terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.
 
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.
 
SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Collateral” has the meaning assigned to such term in Section 3.01.
 
“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
April [●], 2011, among Holdings, the Parent Borrower, Purchasing, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Wells
Fargo Bank, National Association, as LC Agent.
 
“Grantors” means Holdings, the Parent Borrower, Purchasing and the Subsidiary
Grantors.
 
 
 
 
 
“Guarantors” means Holdings, the Parent Borrower, Purchasing and the Subsidiary
Guarantors.
 
“Inventory” means all inventory of any Grantor other than consignment inventory.
 
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower and each Account Party of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower or any Account
Party under the Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower or any Account Party to any of the Secured Parties
under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Borrower and each Account
Party under or pursuant to the Credit Agreement and each of the other Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Swap Agreement is entered into and (c)
the due and punctual payment of all monetary obligations and other liabilities
of any Loan Party in respect of overdrafts and related liabilities and
obligations arising from or in connection with Treasury Services, to the extent,
in the case of clauses (b) and (c) above, the documentation for such obligations
specifically provides that such Lender or Affiliate of a Lender is entitled to
the benefit of the Security Interest hereunder.
 
“Parties” means the Grantors and the Guarantors.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C, completed and supplemented with the schedules and attachments
 
2
 
 
 
 
 contemplated thereby, and duly executed by an executive officer or a Financial
Officer of the Parent Borrower or the applicable Additional Grantor(s).
 
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
 
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
LC Agent, (d) the Issuing Banks, (e) each counterparty to any Swap Agreement
with a Loan Party the obligations under which constitute Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (g) any Lender to which obligations in respect of
Treasury Services are owed and (h) the successors and assigns of each of the
foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 3.01.
 
“Subsidiary Grantors” means (a) the Subsidiaries identified on Schedule I and
(b) each Additional Grantor that becomes a party to this Agreement as
contemplated by Section 6.17.
 
“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule II and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 6.16.
 
“Subsidiary Parties” means the Subsidiary Grantors and the Subsidiary
Guarantors.
 
“Treasury Services” means treasury, depositary or cash management services
(including purchasing cards and stored value cards) from, or any automated
clearinghouse transfer of funds to, any entity that is a Lender.
 
ARTICLE II
 
Guarantee
 
SECTION 2.01. Guarantee.  Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations.  Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Each of the Guarantors waives presentment to, demand of payment
from and protest to any Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
 
SECTION 2.02. Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations
3
 
 
 
 
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of any Borrower, any
Account Party or any other Person.
 
SECTION 2.03. No Limitations, Etc.  (a)  Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 6.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise, other than the defense of payment of such obligations in accordance
with the terms thereof.  Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of any security
held by the Administrative Agent or any other Secured Party for the Obligations
or any of them; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the payment in full of all the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made)).  Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security (in accordance with the Loan Documents) and direct the order and manner
of any sale thereof in their sole discretion or to release or substitute any one
or more other guarantors or obligors upon or in respect of the Obligations, in
each case in accordance with the Loan Documents, all without affecting the
obligations of any Guarantor (in its capacity as such) hereunder.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Loan Party, other than the
payment in full of all the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made).  The Administrative
Agent and the other Secured Parties may, at their election, and in each case in
accordance with the Loan Documents, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any Loan Party or exercise
any other right or remedy available to them against any Loan Party, without
affecting or impairing in any way the liability of any Guarantor (in its
capacity as such) hereunder
4
 
 
 
 
 
except to the extent the Loan Document Obligations have been paid in full (other
than unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case for which no claim has been made).  To the
fullest extent permitted by applicable law, each Guarantor (in its capacity as
such) waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Loan Party, as the case may be, or any security.
 
SECTION 2.04. Reinstatement.  Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored to any Loan Party by the Administrative Agent or any
other Secured Party upon the bankruptcy or reorganization of any Loan Party or
otherwise.
 
SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Loan Party to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation.  Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against such Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.
 
SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of each Loan Party’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
ARTICLE III
 
Security Interest
 
SECTION 3.01. Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all its
right, title or interest in or to (i) any and all of the
5
 
 
 
 
Inventory now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest and (ii) all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to the foregoing (collectively, the “Collateral”).
 
(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor.  Each Grantor agrees to provide such information
to the Administrative Agent promptly upon request.
 
(c) Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
 
(d) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
 
SECTION 3.02. Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent and the other
Secured Parties that:
 
(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Administrative Agent the Security
Interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
 
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Effective Date.  The Uniform
Commercial Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Collateral that have been prepared
by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, as modified, delivered, prepared or supplemented from
time to time pursuant to the Credit Agreement (or specified by notice from the
Parent Borrower to the Administrative Agent after the Effective Date in the case
of filings, recordings or registrations required by Section 5.03(a) or 5.12 of
the Credit Agreement), are all the filings, recordings and registrations that
are necessary to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the
 
6
 
 
 
 
ratable benefit of the Secured Parties) in respect of all Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations and
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions.  The Security
Interest is and shall be prior to any other Lien on any of the Collateral, other
than Permitted Encumbrances that have priority as a matter of law and Liens
expressly permitted pursuant to clauses (c) and (h) of Section 6.02 of the
Credit Agreement.
 
(d) The Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Encumbrances and Liens expressly permitted pursuant to clauses
(c), (d), (g), (h) and (m) of Section 6.02 of the Credit Agreement.  None of the
Grantors has filed or consented to the filing of any financing statement or
analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Encumbrances and Liens expressly permitted pursuant
to clauses (c), (d), (g), (h) and (m) of Section 6.02 of the Credit Agreement.
 
(e) Notwithstanding the foregoing, the representations and warranties set forth
in this Section as to perfection and priority of the Security Interest in
Proceeds are limited to the extent provided in Section 9-315 of the Uniform
Commercial Code.
 
SECTION 3.03. Covenants.  (a)  Each Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Collateral
owned by it as is in accordance with such prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged, but in any event to include accounting records indicating all payments
and proceeds received with respect to any part of the Collateral, and, at such
time or times as the Administrative Agent may reasonably request, promptly to
prepare and deliver to the Administrative Agent a duly certified schedule or
schedules in form and detail reasonably satisfactory to the Administrative Agent
showing the identity, amount and location of any and all Inventory.
 
(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions to defend title to the Collateral against all Persons and to
defend the Security Interest of the Administrative Agent in the Collateral and
the priority thereof against any Lien other than Permitted Encumbrances and
Liens expressly permitted by clauses (c), (d), (g), (h) and (m) of Section 6.02
of the Credit Agreement (and, in the case
7
 
 
 
 
of the priority of the Security Interest of the Administrative Agent, other than
Permitted Encumbrances that have priority as a matter of law and those Liens
expressly permitted pursuant to clauses (c) and (h) of Section 6.02 of the
Credit Agreement).
 
(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.
 
(d) [Reserved.]
 
(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement or this Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any payment made or any expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.  The
Administrative Agent will give notice to the Parent Borrower of any exercise of
the Administrative Agent’s rights or powers pursuant to this paragraph (e);
provided that any failure to give or delay in giving such notice shall not
operate as a waiver of, or preclude any other or further exercise of, such
rights or powers or the exercise of any other right or power pursuant to this
Agreement.
 
(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, to the same extent as if the Security Interest had
not been granted to the Administrative Agent in the Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.
 
(g) None of the Grantors shall (i) make or permit to be made a pledge or
hypothecation of the Collateral or (ii) grant any other Lien in respect of the
Collateral, except as expressly permitted by the Credit Agreement.  None of the
Grantors shall make or permit to be made any transfer of the Collateral, except
that, unless and until the Administrative Agent shall notify the Grantors that
an Event of Default shall have
8
 
 
 
 
occurred and be continuing and that during the continuance thereof the Grantors
shall not sell, convey, lease, assign, transfer or otherwise dispose of any
Collateral (which notice may be given by telephone if promptly confirmed in
writing), the Grantors may use and dispose of the Collateral in any lawful
manner not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document; provided that, on or prior to the date of
any transfer or any other disposition of Inventory permitted by the Credit
Agreement by any Grantor to any Subsidiary that is not a Grantor, the Parent
Borrower shall deliver to the Administrative Agent an Asset Coverage
Certificate.
 
(h) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Collateral in accordance with
the requirements set forth in Schedule III hereto and Section 5.07 of the Credit
Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of (i) making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and (ii) making all determinations and decisions with respect
thereto.  In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent reasonably deems advisable.  All
sums disbursed by the Administrative Agent in connection with this paragraph,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Administrative Agent and shall be additional Obligations secured hereby.
 
ARTICLE IV
 
Remedies
 
SECTION 4.01. Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees, upon the demand of the
Administrative Agent, to make the Collateral available to the Administrative
Agent, and it is agreed that the Administrative Agent shall have the right, to
the extent permitted by applicable law, with or without legal process and with
or without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable
law.  Without limiting the generality of the foregoing, each Grantor agrees that
the Administrative Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public
9
 
 
 
 
 
or private sale, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  Upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any sale of the Collateral shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.
 
The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-612 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale.  Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or any portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine.  The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may (with the consent of the Administrative Agent)
make payment on account thereof by using any Obligation then due and payable to
such Secured Party from any Grantor as a credit against the purchase price, and
such Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Administrative
Agent shall be free to carry out such sale pursuant to such agreement and no
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full, in which case any excess proceeds
thereof shall be disposed of as set forth in Section 4.02 hereof.  As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and
10
 
 
 
 
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.  Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
 
SECTION 4.02. Application of Proceeds.  The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
 
FIRST, to the payment of all Obligations consisting of costs and expenses
incurred by the Administrative Agent in connection with such collection or sale
or otherwise in connection with this Agreement, any other Loan Document or any
of the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;
 
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
 
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
ARTICLE V
 
Indemnity, Subrogation and Subordination
 
SECTION 5.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), each of the Borrowers and each of the Account Parties
agrees that (a) in the event a payment shall be made by any Guarantor under this
Agreement in respect of any Obligation of a Borrower or an Account Party, such
Borrower or such Account Party (as the case may be) shall indemnify such
Guarantor for the full amount of
11
 
 
 
 
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Grantor shall be sold pursuant to this Agreement
to satisfy in whole or in part an Obligation of a Borrower or an Account Party,
such Borrower or Account Party (as the case may be) shall indemnify such Grantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.
 
SECTION 5.02. Contribution and Subrogation.  Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor (other than Holdings or the Parent
Borrower) shall be sold pursuant to this Agreement to satisfy any Obligation of
a Borrower or an Account Party  and such other Guarantor or Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrowers or the
Account Parties as provided in Section 5.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors and Grantors
on the date hereof (or, in the case of any Guarantor or Grantor becoming a party
hereto pursuant to Section 6.16 or Section 6.17, respectively, the date of the
supplement hereto executed and delivered by such Guarantor or Grantor).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall (subject to Section 5.03) be subrogated to the rights of such
Claiming Party under Section 5.01 to the extent of such payment.
 
SECTION 5.03. Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 5.01 and 5.02 and all other rights of the Guarantors and Grantors of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations.  No failure on the part of any Borrower, any Account Party or any
Guarantor or Grantor to make the payments required by Sections 5.01 and 5.02 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor or Grantor with
respect to its obligations hereunder, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder.
 
(b) Each of the Guarantors and Grantors hereby agrees that all Indebtedness and
other monetary obligations owed by it to, or to it by, any other Guarantor,
Grantor or any other Subsidiary shall be fully subordinated to the payment in
full in cash of the Obligations.
12
 
 
 
 
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Parent Borrower as
provided in Section 9.01 of the Credit Agreement.
 
SECTION 6.02. Rights Absolute.  All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of each Guarantor and
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document (other than this Agreement), any other agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement, other than
payment in full of the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made).
 
SECTION 6.03. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until terminated as
provided in Section 6.15(a).
 
SECTION 6.04. Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Party when a counterpart hereof executed on behalf of such
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Party and the Administrative Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Party, the Administrative Agent and the other Secured Parties
and their respective successors and
13
 
 
 
 
assigns, except that no Party shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the Credit Agreement.  This Agreement shall be construed as
a separate agreement with respect to each Party and may be amended, modified,
supplemented, waived or released with respect to any Party without the approval
of any other Party and without affecting the obligations of any other Party
hereunder.
 
SECTION 6.05. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.
 
SECTION 6.06. Administrative Agent’s Fees and Expenses; Indemnification.  The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder and indemnification, in each
case as provided in Section 9.03 of the Credit Agreement.
 
SECTION 6.07. Administrative Agent Appointed Attorney-in-Fact.  Each Guarantor
and Grantor hereby appoints the Administrative Agent the attorney-in-fact of
such Guarantor or Grantor during the continuance of an Event of Default for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Guarantor or Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, other than to
exercise commercially reasonable care in the custody and preservation of
14
 
 
 
 
any Collateral in its possession.  The Administrative Agent and the Parent
Borrower acknowledge that the exercise of the powers granted to the
Administrative Agent herein to deal with or dispose of the Collateral on a basis
in keeping with orderly business proceedings designed to preserve the value of
the Collateral to customers of the Grantor would be commercially reasonable.
 
SECTION 6.08. Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.
 
SECTION 6.09. Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on any Party in any case shall entitle any Party to any other
or further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Parties with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.
 
SECTION 6.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
15
 
 
 
 
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 6.11. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 6.12. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute a single contract (subject to Section 6.04), and shall become
effective as provided in Section 6.04.  Delivery of an executed signature page
to this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 6.13. Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
SECTION 6.14. Jurisdiction; Consent to Service of Process.  (a)  Each of the
Parties and the Administrative Agent hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto (including, for the avoidance of
doubt, the Administrative Agent) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Guarantor or Grantor or its respective properties in the courts of
any jurisdiction.
 
(b) Each of the Parties and the Administrative Agent hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section.  Each of the parties hereto (including, for the avoidance of doubt, the
Administrative Agent) hereby irrevocably
16
 
 
 
 
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement (including, for the avoidance of doubt, the
Administrative Agent) irrevocably consents to service of process in the manner
provided for notices in Section 6.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 6.15. Termination or Release.  (a)  This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall automatically terminate when all the Loan Document Obligations have been
paid in full (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made) and the Lenders have no further commitment to lend under the
Credit Agreement, the LC Exposure has been reduced to zero and no Issuing Bank
has any further obligations to issue Letters of Credit under the Credit
Agreement.
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and, in the case of a Subsidiary Party that is a Subsidiary Grantor,
the Security Interest in the Collateral of such Subsidiary Grantor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement as a result of which such Subsidiary Party ceases to be
a Subsidiary of Holdings.
 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is not
prohibited by the Credit Agreement to any Person that is not a Grantor, or upon
the effectiveness of any written consent to the release of the Security Interest
granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.
 
(d) Notwithstanding anything herein or in any other Loan Document to the
contrary, the Security Interest shall automatically be released at any time when
(i) Holdings has a Credit Rating of (A) Baa3 with stable outlook or better from
Moody’s and (B) BBB- with stable outlook or better from S&P, (ii) no Default has
occurred and is continuing or would result from such release and (iii) the
Administrative Agent shall have received a certificate from a Financial Officer
of Holdings or the Parent Borrower confirming that the conditions in this
paragraph (d) are satisfied.
 
(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) above, the Administrative Agent shall execute and deliver to any
Grantor at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall authorize
the filing of any applicable documents evidencing such termination or release
(including, without limitation, UCC termination statements).  Any execution and
delivery of documents pursuant to this Section 6.15 shall be without recourse to
or warranty by the Administrative Agent.
17
 
 
 
 
SECTION 6.16. Additional Guarantors.  (a)  Pursuant to, and to the extent
provided in, Section 5.11 of the Credit Agreement, additional Subsidiaries may
be required to enter into this Agreement as Guarantors.  Upon execution and
delivery by the Administrative Agent and any such Subsidiary of an instrument in
the form of Exhibit A hereto, such Subsidiary shall become a Subsidiary
Guarantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor herein.
 
(b) In the event of a Permitted Holding Company Reorganization, New Holdco is
required to enter in this Agreement as a Guarantor.  Upon execution and delivery
by the Administrative Agent and New Holdco of an instrument in form and
substance similar to Exhibit A hereto, New Holdco shall become a Guarantor
hereunder with the same force and effect as if originally named a Guarantor
herein.
 
(c) The execution and delivery of any such instrument described in paragraph (a)
or (b) above shall not require the consent of any other party hereto.  The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantee Party as a party to
this Agreement.
 
SECTION 6.17. Additional Grantors.  Pursuant to the terms of the Credit
Agreement, Additional Grantors may enter into this Agreement as Subsidiary
Grantors.  Upon execution and delivery by the Administrative Agent and any such
Additional Grantor of an instrument in the form of Exhibit B hereto, such
Additional Grantor shall become an a Subsidiary Grantor hereunder with the same
force and effect as if originally named as an Subsidiary Grantor herein.  The
execution and delivery of any such instrument shall not require the consent of
any other party hereto or any Secured Party.  The rights and obligations of each
party hereto shall remain in full force and effect notwithstanding the addition
of any new Subsidiary Grantor as a party to this Agreement.
 
SECTION 6.18. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Issuing Bank and Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Issuing Bank or Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement owed to such Issuing Bank or Lender,
irrespective of whether or not such Issuing Bank or Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.02 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off.  The rights of each Issuing Bank and Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Issuing Bank or Lender may have.  Any
18
 
 
 
 
Lender or Issuing Bank exercising its rights under this Section shall give
notice thereof to the relevant Guarantor on or prior to the day of the exercise
of such rights.
 
SECTION 6.19. Existing Collateral Agreement.  Effective on the Effective Date,
the Existing Collateral Agreement is hereby amended and restated in its entirety
hereby.  The amendment and restatement of the Existing Collateral Agreement
hereby shall not be construed to discharge or otherwise affect any obligations
of the Loan Parties accrued or otherwise owing under the Existing Collateral
Agreement that have not been paid, it being understood that such obligations
shall continue as obligations hereunder.  Without limiting the generality of the
foregoing, this Agreement is not intended to constitute a novation of the
Existing Collateral Agreement.
 
[The remainder of this page has been left blank intentionally.]
 
19


 
 
 
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
J. C. PENNEY COMPANY, INC.,
 
 
by  ______________________

 
Name:

 
Title:

 
J. C. PENNEY CORPORATION, INC.,
 
 
by  ______________________

 
Name:

 
Title:

 
J. C. PENNEY PURCHASING CORPORATION,
 
by  ______________________
        Name:
        Title:


JCP REAL ESTATE HOLDINGS, INC.,
 
by  ______________________
        Name:
        Title:




J. C. PENNEY PROPERTIES, INC.,
 
by  ______________________
        Name:
        Title:
 
 
20
 
 
 
 
 


JPMORGAN CHASE BANK, N.A., as
Administrative Agent,
 
 
by  ______________________

 
 Name:

 
 Title:

 
21

 
 
 
 
SCHEDULE I
to the Guarantee and
Collateral Agreement


Subsidiary Grantors
 
JCP Real Estate Holdings, Inc.


J. C. Penney Properties, Inc.


 
 
 
 
SCHEDULE II
to the Guarantee and
Collateral Agreement


Subsidiary Guarantors
 
JCP Real Estate Holdings, Inc.


J. C. Penney Properties, Inc.


 
 
 
 
SCHEDULE III
to the Guarantee and
Collateral Agreement


Insurance Requirements
 
(a)  Each Grantor will maintain (or cause to be maintained on its behalf), with
financially sound and reputable insurance companies or associations or captive
insurance companies or pursuant to self-insurance, insurance with respect to all
Inventory constituting Collateral, in such amounts as are customarily maintained
by companies in the same or similar business operating in the same or similar
locations.
 
(b)  Policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include (i) a lenders’ loss payable clause in favor of the
Administrative Agent and providing for losses thereunder to be payable to the
Administrative Agent or its designee and (ii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Lenders.  Each such policy referred to in this paragraph also
shall provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than 10 days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent.  Each Grantor shall
deliver to the Administrative Agent a copy of a certificate of insurance
evidencing the required coverage on or prior to the Effective Date and upon each
renewal or replacement of such policies thereafter.


 
 
 
 
EXHIBIT A
to the Guarantee and
Collateral Agreement
 


GUARANTEE SUPPLEMENT NO. __ dated as of [●], to the Amended and Restated
Guarantee and Collateral Agreement dated as of April [●], 2011, among J. C.
PENNEY COMPANY, INC., a Delaware corporation (“Holdings”), J. C. PENNEY
CORPORATION, INC., a Delaware corporation (the “Parent Borrower”), J. C.
PURCHASING CORPORATION, a New York corporation (“Purchasing”), each subsidiary
of Holdings listed on Schedule I thereto (together with Holdings, the Parent
Borrower and Purchasing, the “Parties”)), and JPMORGAN CHASE BANK, N.A.,
(“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined therein).
 
A.  Reference is made to the Amended and Restated Credit Agreement dated as of
April [●], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Parent Borrower, Purchasing,
the lenders from time to time party thereto (the “Lenders”), the Administrative
Agent and Wells Fargo Bank, National Association, as LC Agent.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.
 
C.  The Parties have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Section 6.16 of the Collateral Agreement provides that additional
Subsidiaries of Holdings may become Subsidiary Guarantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Guarantor under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 6.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Guarantor (and
accordingly, becomes a Guarantor) under the Collateral Agreement with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof.  Each reference to
a “Guarantor” in the Collateral Agreement shall be
 
 
 
 
deemed to include the New Subsidiary.  The Collateral Agreement is hereby
incorporated herein by reference.
 
SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.
 
SECTION 4.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
 
SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.
 
SECTION 8.  The New Subsidiary agrees that the Administrative Agent shall be
entitled to reimbursement for its expenses in connection with this Supplement,
in each case as provided in Section 9.03 of the Credit Agreement.
 


 
 
 
 


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
[Name Of New Subsidiary],
by 
       Name:
       Title:
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by 
Name:
Title:
 
 

 
3

 
 
 
 
EXHIBIT B
to the Guarantee and
Collateral Agreement
 


GRANTOR SUPPLEMENT NO. __ dated as of [●], to the Guarantee and Collateral
Agreement dated as of April [●], 2011, among J. C. PENNEY COMPANY, INC., a
Delaware corporation (“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware
corporation (the “Parent Borrower”), J. C. PURCHASING CORPORATION, a New York
corporation (“Purchasing”), each subsidiary of Holdings listed on Schedule I
thereto (together with Holdings, the Parent Borrower and Purchasing, the
“Parties”)), and JPMORGAN CHASE BANK, N.A., (“JPMCB”), as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined therein).
 
A.  Reference is made to the Amended and Restated Credit Agreement dated as of
April [●], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Parent Borrower, Purchasing,
the lenders from time to time party thereto (the “Lenders”), the Administrative
Agent and Wells Fargo Bank, National Association, as LC Agent.
 
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.
 
C.  The Parties have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Section 6.17 of the Collateral Agreement provides that Additional
Grantors may become Subsidiary Grantors under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Additional Grantor (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Grantor under the Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
SECTION 1.  In accordance with Section 6.17 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Grantor (and accordingly,
becomes a Grantor) under the Collateral Agreement with the same force and effect
as if originally named therein as a Grantor and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Collateral Agreement applicable to
it as a Subsidiary Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Grantor thereunder are
true and correct on and as of the date hereof.  In furtherance of the foregoing,
the New Subsidiary, as security for the payment or performance, as the case may
be, in full of the Obligations,
 
 
 
 
 
hereby assigns and pledges to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, a security interest in, all its right, title or interest in
or to (i) any and all of the Inventory now owned or at any time hereafter
acquired by the New Subsidiary or in which the New Subsidiary now has or at any
time in the future may acquire any right, title or interest and (ii) all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to the foregoing.  Each
reference to a “Grantor” in the Collateral Agreement shall be deemed to include
the New Subsidiary.  The Collateral Agreement is hereby incorporated herein by
reference.
 
SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.
 
SECTION 4.  The New Subsidiary hereby represents and warrants that Schedule I
attached hereto is a completed Perfection Certificate in the form of Exhibit C
to the Collateral Agreement (but solely with respect to such New Subsidiary and
its assets and not with respect to any other Grantor or its assets) dated the
date hereof and signed by an executive officer or Financial Officer of the New
Subsidiary.
 
SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
 
SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
2
 
 
 
 
SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.
 
SECTION 9.  The New Subsidiary agrees that the Administrative Agent shall be
entitled to reimbursement for its expenses in connection with this Supplement,
in each case as provided in Section 9.03 of the Credit Agreement.
 
3
 
 
 
 


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
[Name Of New Subsidiary],
by 
       Name:
       Title:
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by 
Name:
Title:
 
 

4
 
 
 
 
SCHEDULE I
to Grantor Supplement No. ­­__
to the Guarantee and
Collateral Agreement
 


SCHEDULE I




 
 
 
 
EXHIBIT C
to the Guarantee and
Collateral Agreement
 


PERFECTION CERTIFICATE
 
Reference is made to the Amended and Restated Credit Agreement dated as of April
[●], 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among J. C. Penney Company, Inc. (“Holdings”), J. C. Penney
Corporation, Inc. (the “Parent Borrower”), J. C. Penney Purchasing Corporation
(“Purchasing”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, as administrative agent (the “Administrative Agent”), and
Wells Fargo Bank, National Association, as LC Agent.  Capitalized terms used but
not defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.  [As used herein the
term “Grantors” shall mean Holdings, the Parent Borrower, Purchasing, the
Subsidiary Grantors and, to the extent there are any Additional Grantors, such
Additional Grantors.] [As used herein the term “Grantors” means [each Additional
Grantor.]


The undersigned, an executive officer or Financial Officer of [the Parent
Borrower] [applicable Additional Grantor(s)], hereby certifies to the
Administrative Agent and each other Secured Party as follows:


1.           Names.  (a)  The exact legal name of each Grantor, as such name
appears in its respective certificate of formation, is as follows:
 
Exact Legal Name of Each Grantor
       



 
(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the
date of the relevant change:
 
Grantor
Other Legal Name in Past 5 Years
Date of Name Change
                       

 
 
 
 
 
(c)  No Grantor has changed its identity or corporate structure in any way
within the past five years. Changes in identity or corporate structure would
include mergers, consolidations and acquisitions, as well as any change in the
form, nature or jurisdiction of corporate organization.
 
(d)  The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:
 
Grantor
Other Name Used
               



 
(e)  Set forth below is the organizational identification number, if any, issued
by the jurisdiction of formation of each Grantor:
 
Grantor
Organizational Identification Number
               



 
(f)  Set forth below is the Federal Taxpayer Identification Number of each
Grantor:
 
Grantor
Federal Taxpayer Identification Number
               

2

 
 
 
 
 
2.  Current Locations.  (a)  The chief executive office of each Grantor is
located at the address set forth opposite its name below:


Grantor
Mailing Address
County
State
                               

(b) The jurisdiction of formation of each Grantor is set forth opposite its name
below:


Grantor
Jurisdiction
               

(c) Set forth below opposite the name of each Grantor are all the locations
where the Grantor maintains any Inventory not identified above:


Grantor
Mailing Address
County
State
                               

3.  Unusual Transactions.  All Inventory has been acquired by the Grantors in
the ordinary course of business.
 
4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to each Grantor in
Section 2(b) hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.
 
5.  UCC Filings.  UCC financing statements in substantially the form of Schedule
5 hereto have been prepared for filing in the proper Uniform Commercial Code
filing office
3
 
 
 
 
 
in the jurisdiction in which each Grantor is organized as set forth with respect
to such Grantor in Section 2(b) hereof.
 
6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.
4
 
 
 
 


IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
_____ day of ______, 2011.
 
[J. C. PENNEY CORPORATION, INC. ]
[ADDITIONAL GRANTOR],
by ________________________
Name:
Title:
 
5

 
 
 
 


SCHEDULE 5    


UCC Financing Statements




 
 
 
 


SCHEDULE 6    


UCC Filings and Filing Offices




 
 
 
 
EXHIBIT D-1

[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 29, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among J.C. Penney Company, Inc., J.C. Penney
Corporation, Inc., J.C. Penney Purchasing Corporation, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Wells Fargo
Bank, National Association, as LC Agent.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Parent Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
[NAME OF LENDER],
by  __________________________
     
Name:
 
Title:







 

 
 
 
 
EXHIBIT D-2

[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of April 29, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among J.C. Penney Company, Inc., J.C. Penney Corporation, Inc.,
J.C. Penney Purchasing Corporation, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Wells Fargo Bank, National Association,
as LC Agent.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the “Code”),
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Parent Borrower
with Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent and
(2) the undersigned shall have at all times furnished the Parent Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
[The remainder of this page has been left blank intentionally.]
 

 
 
 
 
EXHIBIT D-2

Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
[NAME OF LENDER],
by  ___________________________
     
Name:
 
Title:





 
 
 
 
EXHIBIT D-3

[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 29, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among J.C. Penney Company, Inc., J.C. Penney Corporation, Inc.,
J.C. Penney Purchasing Corporation, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Wells Fargo Bank, National Association,
as LC Agent.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
 
The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
[NAME OF PARTICIPANT],
by  _____________________
     
Name:
 
Title:




 
 
 
 
EXHIBIT D-4

[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of April 29, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among J.C. Penney Company, Inc., J.C. Penney Corporation, Inc.,
J.C. Penney Purchasing Corporation, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Wells Fargo Bank, National Association,
as LC Agent.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender and (2) the undersigned shall have at all times
furnished such Foreign Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
[NAME OF PARTICIPANT],
by  _________________________
     
Name:
 
Title:

 
 
 
 
EXHIBIT E

[FORM OF]


BORROWING REQUEST


Date:  ___________, _____


 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent
 
 

Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among J.C. Penney Corporation,
Inc., J.C. Penney Company, Inc., J.C. Penney Purchasing Corporation, the lenders
from time to time party thereto, J.P. Morgan Chase Bank, N.A., as Administrative
Agent, and Wells Fargo Bank, National Association, as LC Agent.


The undersigned hereby requests:
 o   A borrowing
of                                                                 o A renewal
or conversion of
Revolving
Loans                                                                     
Revolving Loans
            o ABR Borrowing    o  Eurodollar Borrowing (Revolving Loans only)






1.                      On ________________________  (a Business Day).
2.                      In the aggregate amount of $  ______________________.
3.                      For a Eurodollar Borrowing: with an initial Interest
Period of __________months.
4.                      The proceeds of any Revolving Loans requested herein
shall be disbursed to the following account: ________________________________
(location and number).

   
J.C. PENNEY CORPORATION, INC.
By:  _______________________
     
Name:
 
Title:
 



 
 
 
 
EXHIBIT F
[FORM OF]


INTEREST ELECTION REQUEST


Date:  ___________, _____


 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent
 
 

Ladies and Gentlemen:



Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 29, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among J.C. Penney Corporation,
Inc., J.C. Penney Company, Inc., J.C. Penney Purchasing Corporation, the lenders
from time to time party thereto, J.P. Morgan Chase Bank, N.A., as Administrative
Agent, and Wells Fargo Bank, National Association, as LC Agent.


1.                      The undersigned hereby requests that this Interest
Election Request be applied to the following Borrowing(s):
___________________________


2.
The resulting Borrowing will be a/an (select one):

oABR Borrowing     oEurodollar Borrowing






3.                      The Effective Date shall be ______________  (a Business
Day).
4.                      For a Eurodollar Borrowing: with an Interest Period
of  ____________________ months.




J.C. PENNEY CORPORATION, INC.
By:  ________________________
     
Name:
 
Title:
 

 


 
 
 
EXHIBIT G

[FORM OF]


PROMISSORY NOTE
 
$[           ]                                                                                                 New
York, New York
 
                                     [●], 201[●]


FOR VALUE RECEIVED, the undersigned, J. C. PENNEY CORPORATION, INC. (the “Parent
Borrower”), hereby promises to pay to [     ] (the “Lender”) or its registered
assigns, at the office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
at 363 Madison Avenue, Floor 24, New York, New York 10179, on the Maturity Date
(as defined in the Amended and Restated Credit Agreement dated as of April 29,
2011 (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”)), among the Parent
Borrower, J.C. Penney Company, Inc., J.C. Penney Purchasing Corporation, the
lenders from time to time party thereto, the Administrative Agent and Wells
Fargo Bank, National Association, as LC Agent, in lawful money of the United
States of America in immediately available funds, (A) the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Loans made by the Lender to any Borrower pursuant to the Credit Agreement
and (B) interest from the date hereof on the principal amount thereof from time
to time outstanding, at the rate or rates per annum and payable on the dates
provided in the Credit Agreement.  Capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
 
The Parent Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.
 
The Parent Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever.  In case and Event of Default shall occur and be
continuing, the principal and accrued interest on this promissory note may
become or be declared to be due and payable in the manner and with the effect
provided in the Credit Agreement.  The nonexercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of any Borrower under this Note.
 
This promissory note is one of the promissory notes referred to in Section
2.09(e) of the Credit Agreement that, among other things, contains provisions
for the
 
 
 
 
 
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  This promissory
note is entitled to the benefit of the Credit Agreement and is guaranteed and
secured as provided therein and in the other Loan Documents referred to in the
Credit Agreement.
 

 
 
 
 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 
J. C. PENNEY CORPORATION, INC.
By:  ________________________
     
Name:
 
Title:
 


 
 
 
 

Schedule A to Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                                                               
                                   




 
 
 
 

Schedule B to Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
 


Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Adjusted LIBO Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
                                                                               
                                                                               
                               



 